

Exhibit 10.167








MACK-CALI REALTY, L.P., a Delaware limited partnership, as mortgagor
(Borrower)




to




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA and VPCM, LLC, as mortgagee
(Lender)




_________________________________


AMENDED, RESTATED AND CONSOLIDATED MORTGAGE AND SECURITY AGREEMENT
_________________________________




Dated:  As of January 15, 2010


Location:  Mack-Cali Centre III, Bergen County, New Jersey


THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND SECURES
OBLIGATIONS CONTAINING PROVISIONS FOR CHANGES IN INTEREST RATES, EXTENSIONS OF
TIME FOR PAYMENT AND OTHER “MODIFICATIONS,” AS DEFINED IN N.J. LAWS 1985, CH.
353, IN TERMS OF SUCH OBLIGATIONS.  UPON ANY SUCH MODIFICATION, THIS INSTRUMENT
SHALL HAVE THE BENEFIT OF THE LIEN PRIORITY PROVISIONS OF THAT LAW.



 
UPON RECORDATION RETURN TO:
 
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia  30309-3424
Attn:  Albert E. Bender, Jr.
 
Loan No. 706 108 238 and 706 108 268
 




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page


ARTICLE I
OBLIGATIONS
6
Section 1.01
Obligations
6
Section 1.02
Documents
7
ARTICLE II
REPRESENTATIONS AND WARRANTIES
7
Section 2.01
Title, Legal Status and Authority
7
Section 2.02
Validity of Documents
7
Section 2.03
Litigation
8
Section 2.04
Status of Property
8
Section 2.05
Tax Status of Borrower
8
Section 2.06
Bankruptcy and Equivalent Value
8
Section 2.07
Disclosure
9
Section 2.08
Illegal Activity
9
Section 2.09
OFAC Lists
9
Section 2.10
Property as Single Asset
10
ARTICLE III
COVENANTS AND AGREEMENTS
10
Section 3.01
Payment of Obligations
10
Section 3.02
Continuation of Existence
10
Section 3.03
Taxes and Other Charges
10
Section 3.04
Defense of Title, Litigation, and Rights under Documents
11
Section 3.05
Compliance with Laws and Operation and Maintenance of Property
11
Section 3.06
Insurance
12
Section 3.07
Damage and Destruction of Property
14
Section 3.08
Condemnation
16
Section 3.09
Liens and Liabilities
17
Section 3.10
Tax and Insurance Deposits
18
Section 3.11
ERISA
18
Section 3.12
Environmental Representations, Warranties, and Covenants
19
Section 3.13
Electronic Payments
21
Section 3.14
Inspection
21
Section 3.15
Records, Reports, and Audits
21
Section 3.16
Borrower’s Certificates
23


 
-ii-

--------------------------------------------------------------------------------

 
 

 
Section 3.17
Full Performance Required;  Survival of Warranties
23
Section 3.18
Additional Security
23
Section 3.19
Further Acts
23
Section 3.20
Compliance with Anti-Terrorism Regulations
24
Section 3.21
Compliance with Property as Single Asset
24
ARTICLE IV
ADDITIONAL ADVANCES; EXPENSES; SUBROGATION
25
Section 4.01
Expenses and Advances
25
Section 4.02
Subrogation
25
ARTICLE V
SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY
25
Section 5.01
Due-on-Sale or Encumbrance
25
Section 5.02
Certain Transfers Excluded
27
Section 5.03
Merger
27
Section 5.04
Certain Affiliate Transactions
28
Section 5.05
REIT Participation and Ownership
28
ARTICLE VI
DEFAULTS AND REMEDIES
29
Section 6.01
Events of Default
29
Section 6.02
Remedies
30
Section 6.03
Expenses
32
Section 6.04
Rights Pertaining to Sales
32
Section 6.05
Application of Proceeds
32
Section 6.06
Additional Provisions as to Remedies
33
Section 6.07
Waiver of Rights and Defenses
33
ARTICLE VII
SECURITY AGREEMENT
33
Section 7.01
 Security Agreement
33
ARTICLE VIII
LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES
34
Section 8.01
Limited Recourse Liability
34
Section 8.02
General Indemnity
34
Section 8.03
Transaction Taxes Indemnity
34
Section 8.04
ERISA Indemnity
34
Section 8.05
Environmental and ERISA Indemnity
34
Section 8.06
Duty to Defend, Costs and Expenses
34
Section 8.07
Recourse Obligation and Survival
35


 
 
-iii-

--------------------------------------------------------------------------------

 
 

 
ARTICLE IX
ADDITIONAL PROVISIONS
35
Section 9.01
Usury Savings Clause
35
Section 9.02
Notices
35
Section 9.03
Sole Discretion of Lender
36
Section 9.04
Applicable Law and Submission to Jurisdiction
36
Section 9.05
Construction of Provisions
36
Section 9.06
Transfer of Loan
37
Section 9.07
Miscellaneous
37
Section 9.08
Entire Agreement
38
Section 9.9
Waiver Of Trial By Jury
38
ARTICLE X
LOCAL LAW PROVISIONS
39
Section 10.01
Inconsistencies
39
Section 10.02
Environmental Law
39
Section 10.03
Representations and Warranties
39
Section 10.04
Copy of Mortgage
41
Section 10.05
Loan Subject to Modification
42
ARTICLE XI
GROUND LEASE PROVISIONS
42
Section 11.01
Payment of Rent and Performance Under Ground Lease and Other Agreements.
42
Section 11.02
Ground Lease Bankruptcy Matters.
44
Section 11.03
Merger of Title.
46



 


ATTACHMENTS:



Exhibit A - Legal Description of Land

Exhibit B - Description of Personal Property

Exhibit C - Permitted Encumbrances

Exhibit D - List of Major Tenants


 
-iv-

--------------------------------------------------------------------------------

 

DEFINITIONS



The terms set forth below are defined in the following sections of this Amended,
Restated and Consolidated Mortgage and Security Agreement:
 

 
Action
Section 9.04
Additional Funds
Section 3.07 (c)
Affecting the Property
Section 3.12 (a)
Affiliate
Section 3.22
All
Section 9.05 (m)
Anti-Terrorism Regulations
Section 3.20(b)
Any
Section 9.05 (m)
Assessments
Section 3.03 (a)
Assignment
Recitals, Section 2 (B)
Award
Section 3.08 (b)
Bankruptcy Code
Recitals, Section 2 (A) (ix)
Borrower
Preamble
Costs
Section 4.01
Damage
Section 3.07 (a)
Default Rate
Section 1.01 (a)
Demand
Section 9.12 (n)
Deposits
Section 3.10
Documents
Section 1.02
Environmental Indemnity
Section 8.05
Environmental Law
Section 3.12 (a)
Environmental Liens
Section 3.12 (b)
Environmental Report
Section 3.12 (a)
ERISA
Section 3.11
Event of Default
Section 6.01
Executive Order 13224
Section 2.09
First Notice
Section 3.15 (b)
Flood Acts
Section 2.04 (a)
Foreign Person
Section 2.05
Grace Period
Section 6.01(c)
Hazardous Materials
Section 3.12 (a)
Impositions
Section 3.10
Improvements
Recitals, Section 2 (A) (ii)
Include, Including
Section 9.05 (f)
Indemnified Parties
Section 8.02
Indemnify
Section 8.02
Individual Beneficiaries
Section 2.09
Individual Shareholders
Section 2.09
Instrument
Preamble
Insurance Premiums
Section 3.10
Investors
Section 9.06
Land
Recitals, Section 2 (A) (i)
Laws
Section 3.05(c)
Lease
Section 9.05 (k)
Leases
Recitals, Section 2 (A) (ix)
Lender
Preamble
Lessee
Section 9.05 (k)


 

 
 
 
 
 
-v-

--------------------------------------------------------------------------------

 
 
 

 
Lessor
Section 9.05 (k)
Loan
Recitals, Section 1
Losses
Section 8.02
Major Tenants
Section 3.08 (d)
Microbial Matter
Section 3.12(a)
Net Proceeds
Section 3.07 (d)
Note
Recitals, Section 1
Notice
Section 9.02
O&M Plan
Section 3.12(b)
Obligations
Section 1.01
OFAC
Section 2.09
OFAC Lists
Section 2.09
OFAC Violation
Section 3.20(c)
On Demand
Section 9.05 (n)
Organization State
Section 2.01
Owned
Section 9.05 (l)
Permitted Encumbrances
Recitals, Section 2 (B)
Person
Section 9.05 (i)
Personal Property
Section 6.02 (j)
Prepayment Premium
Section 1.01(a)
Property
Recitals, Section 2 (A)
Property Payables
Section 3.09
Property State
Section 2.01
Provisions
Section 9.05 (j)
Rating Agency
Section 9.06
Release
Section 3.12 (a)
Rent Loss Proceeds
Section 3.07 (c)
Rents
Recitals, Section 2 (A) (x)
Restoration
Section 3.07 (a)
Revenue Code
Section 2.05
Second Notice
Section 3.15 (b)
Securities
Section 9.06
Security Agreement
Section 7.01
Taking
Section 3.08 (a)
Tenant
Recitals, Section 2 (A) (vi)
Tenants
Section 9.05 (k)
Transaction Taxes
Section 3.03 (c)
U.C.C.
Section 2.02
Upon Demand
Section 9.05 (n)
Violation
Section 3.11



 
-vi-

--------------------------------------------------------------------------------

 



AMENDED, RESTATED AND CONSOLIDATED MORTGAGE AND SECURITY AGREEMENT


THIS AMENDED, RESTATED AND CONSOLIDATED MORTGAGE AND SECURITY AGREEMENT (this
“Instrument”) is made as of January 15, 2010, by MACK-CALI REALTY, L.P., a
Delaware limited partnership, having its principal office and place of business
at c/o Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New
Jersey  08837, as mortgagor (“Borrower”), to THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, a New Jersey corporation (“Prudential”), and VPCM, LLC, a Virginia
limited liability company (“VPCM”), having an office at c/o Prudential Asset
Resources, Inc., 2100 Ross Avenue, Suite 2500, Dallas, Texas  75201,
Attention:  Asset Management Department;  Reference Loan No. 706 108 238 and
706 108 268, as mortgagee (collectively, “Lender”).


W I T N E S S E T H:


WHEREAS, Borrower is the owner of fee simple interest and leasehold interests in
certain property lying and being in Bergen County, New Jersey, and being more
particularly described on Exhibit A attached hereto (the “Property”) and known
as Mack-Cali Centre III; and


WHEREAS, Borrower is the maker of that certain Amended and Restated Promissory
Note dated as of November 12, 2004 in the original principal amount of Fifteen
Million Three Hundred Ninety Two Thousand and No/100 Dollars ($15,392,000.00)
and payable to the order of Prudential, and of that certain Supplemental
Promissory Note dated as of November 12, 2004 in the original principal amount
of Seven Hundred Eight Thousand and No/100 Dollars ($708,000.00) and payable to
the order of Prudential (collectively, the “Existing Note”; the loan evidenced
by the Existing Note is herein referred to as the “Existing Loan”); and


WHEREAS, the Existing Note and Existing Loan are secured by a certain Mortgage
and Security Agreement dated as of April 30, 1998 from Borrower in favor of
Prudential, recorded in Mortgage Book 9690, Page 561, in the real estate records
of Bergen County, New Jersey, covering the Property, as amended by that certain
Modification of Mortgage and Security Agreement and Assignment of Leases and
Rents dated as of November 12, 2004 between Borrower and Prudential, recorded in
Mortgage Release Book 1014, Page 576, and by a certain Supplemental Mortgage and
Security Agreement dated as of November 12, 2004 from Borrower in favor of
Prudential, recorded in Mortgage Book 13985, Page 804, in the real estate
records of Bergen County, New Jersey, covering the Property (hereinafter
referred to collectively as the “Existing Security Instrument”), which Existing
Security Instrument is incorporated herein by this reference; and


WHEREAS, Prudential and Borrower and affiliates of Borrower entered into that
certain Amended and Restated Master Loan Agreement dated as of November 12, 2004
(the “Existing Loan Agreement”) relating to seven (7) cross-collateralized and
cross-defaulted loans in the aggregate original principal amount of
$150,000,000.00 (the “Existing Loans”), including the Existing Loan evidenced by
the Existing Note, which other loans (other than the Existing Loan evidenced by
the Existing Note) are guaranteed by Borrower pursuant to that certain Amended
and Restated Irrevocable Cross-Collateral Guaranty of Payment and Performance
dated as of November 12, 2004 made by Borrower in favor of Prudential (the
“Existing Cross-Collateral Guaranty”).


WHEREAS, the Existing Cross-Collateral Guaranty is secured by a certain Second
Priority Mortgage and Security Agreement (hereinafter referred to as the
“Cross-Collateral Mortgage”) dated as of April 30, 1998 from Borrower in favor
of Prudential, recorded in Mortgage Book 9690, Page 630, in the real estate
records of Bergen County, New Jersey, covering the Property, as amended by that
certain Modification of Second Priority Mortgage and Security Agreement dated as
of November 12, 2004 between Borrower and Prudential, recorded in Mortgage
Release Book 1014, Page 591, which Cross-Collateral Mortgage is incorporated
herein by this reference; and
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
WHEREAS, as of the date hereof, Prudential has assigned to VPCM a one half
interest in and to the Existing Loans, Existing Note, Existing Security
Instrument, Existing Loan Agreement, Existing Cross-Collateral Guaranty,
Cross-Collateral Mortgage and the other documents that further evidence or
secure the indebtedness evidenced and secured thereby, so that Prudential and
VPCM shall be co-lenders with respect to such indebtedness; and


WHEREAS, Borrower and affiliates of Borrower have of even date herewith executed
and delivered to Lender an Amended and Restated Loan Agreement (the “Loan
Agreement”) relating to the refinance of the seven (7) cross-collateralized and
cross-defaulted Existing Loans under the Existing Loan Agreement, to amend and
restate the terms thereof, and to re-allocate the loan amounts among the seven
(7) cross-collateralized and cross-defaulted Existing Loans representing
additional advances to certain borrowers under the Loan Agreement and
corresponding reductions of loan amounts to other borrowers under the Loan
Agreement (such Existing Loans as so amended are herein referred to as the
“Amended Loans”); and


WHEREAS, in accordance with the Loan Agreement, Borrower has of even date
herewith executed and delivered to Lender an Amended, Restated and Consolidated
Promissory Note in favor of Prudential in the original principal amount of Six
Million Five Hundred Thirty Three Thousand Three Hundred Thirty Three and 34/100
Dollars ($6,533,333.34) and an Amended, Restated and Consolidated Promissory
Note in favor of VPCM in the original principal amount of Five Million Seven
Hundred Sixteen Thousand Six Hundred Sixty Six and 66/100 Dollars
($5,716,666.66) (collectively, the “Amended Note”), by which the Existing Note
has been amended, restated and modified to reflect an indebtedness in the
original principal amount of TWELVE MILLION TWO HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($12,250,000.00); the Amended Note constitutes a modification,
extension and renewal of the Existing Note, which reflects the reduction of the
amount of the indebtedness to Borrower by the principal amount of $3,850,000.00,
which amount reflects a reallocation of the loan amounts from the Existing Loan
to Borrower to certain of the other six (6) cross-collateralized and
cross-defaulted loans governed by the Existing Loan Agreement and represents a
repayment by Borrower to effect such reduction, but a corresponding increase in
the liability of Borrower under the Cross-Collateral Mortgage, as amended and
restated of even date herewith; and


WHEREAS, the Amended Note and the loan evidenced thereby are secured by all of
the collateral that secures the Existing Note, including, but not limited to,
the Existing Security Instrument and the other documents that evidence or secure
the indebtedness secured thereby (the “Documents”), but the Amended Note is not
secured by the Amended Cross-Collateral Mortgage (as hereinafter defined); and


WHEREAS, in addition, Borrower has of even date herewith executed and delivered
to Lender an Amended and Restated Irrevocable Cross-Collateral Guaranty of
Payment and Performance (the “Amended Cross-Collateral Guaranty”), by which the
Existing Cross-Collateral Guaranty has been modified, amended and restated to
reflect the guaranty of the Amended Loans (excluding the Amended Loan evidenced
by the Amended Note secured hereby), and in connection therewith, Borrower has
of even date herewith executed and delivered to Lender an Amended, Restated and
Consolidated Second Priority Mortgage and Security Agreement (Subordinate
Mortgage to Secure Cross Collateral Guaranty) (the “Amended Cross-Collateral
Mortgage”); and
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
WHEREAS, Borrower and Lender desire to modify the Existing Security Instrument
as more particularly hereinafter set forth, and to confirm that the Existing
Security Instrument secures the Amended Note, and to consolidate and restate
entirely all of the terms of the Existing Security Instrument;


AGREEMENT


NOW THEREFORE, for and in consideration of Ten and No/100 Dollars in hand paid
from Lender to Borrower and for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency hereof is hereby acknowledged, and intending to be
legally bound hereby, Borrower and Lender agree as follows:


I.           Amendment, Not Novation.  Neither this Instrument nor anything
contained herein shall be construed as a substitution or novation of Borrower’s
indebtedness to Lender or of the Existing Security Instrument, which shall
remain in full force and effect, as hereby confirmed, modified, restated,
consolidated and renewed.  THE PARTIES DO NOT INTEND THIS MODIFICATION NOR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS MODIFICATION AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING BY BORROWER UNDER OR IN CONNECTION WITH THE EXISTING
NOTE, EXISTING SECURITY INSTRUMENT AND OTHER DOCUMENTS.  FURTHER, THE PARTIES DO
NOT INTEND THIS MODIFICATION NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO AFFECT
THE PRIORITY OF ANY OF THE LENDER’S LIENS IN ANY OF THE COLLATERAL SECURING THE
EXISTING NOTE IN ANY WAY, INCLUDING, BUT NOT LIMITED TO, THE LIENS, SECURITY
INTERESTS AND ENCUMBRANCES CREATED BY THE EXISTING SECURITY INSTRUMENT AND THE
OTHER DOCUMENTS.


II.           Priority.  Nothing in the provisions of this Instrument shall be
deemed in any way to affect the priority of the Existing Security Instrument
over any other security title, security instrument, charge, encumbrance or
conveyance, or to release or change the liability of any person who is now or
hereafter primarily or secondarily liable under or on account of the Existing
Note.


III.           Ratification and Confirmation, as Amended.  As amended hereby,
the Existing Security Instrument shall remain in full force and effect,
provided, however, that all of terms, covenants, conditions, agreements,
warranties, representations and other terms and provisions thereof are hereby
consolidated, amended and restated as set forth herein.


IV.           No Offsets, etc.  Borrower hereby represents, warrants and
covenants to Lender that there are no offsets, claim, counterclaims or defenses
at law or in equity against the Existing Loan, the debt evidenced by the Amended
Note, this Instrument, the Existing Security Instrument, the Documents or the
indebtedness secured thereby, and if any such offset, defense, claim or
counterclaim in fact exists, Borrower hereby irrevocably waives the right to
assert such matter at any time and releases Lender from any and all liability
with respect thereto.


V.           Modification.  All of the terms and provisions of the Existing
Security Instrument are hereby modified and restated in their entirety as set
forth herein, including the forgoing provisions and the following recitals,
representations, warranties, covenants and agreements:
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
RECITALS:


1.           Borrower, by the terms of an Amended, Restated and Consolidated
Promissory Note in favor of Prudential in the original principal amount of Six
Million Five Hundred Thirty Three Thousand Three Hundred Thirty Three and 34/100
Dollars ($6,533,333.34) and an Amended, Restated and Consolidated Promissory
Note in favor of VPCM in the original principal amount of Five Million Seven
Hundred Sixteen Thousand Six Hundred Sixty Six and 66/100 Dollars
($5,716,666.66), each executed on the same date as this Instrument (collectively
referenced above as the “Amended Note”, but hereinafter collectively as the
“Note”) and in connection with the loan (“Loan”) from Lender to Borrower
evidenced by the Note, is indebted to Lender in the principal sum of TWELVE
MILLION TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($12,250,000.00).


2.           Lender and Borrower and affiliates of Borrower have entered into
that certain Amended and Restated Master Loan Agreement of even date herewith
(the “Loan Agreement”) relating to seven (7) cross-collateralized and
cross-defaulted loans in the aggregate principal amount of $150,000,000.00,
including the Loan evidenced by the Note, which other loans (other than the Loan
evidenced by the Note) are guaranteed by Borrower pursuant to that certain
Amended and Restated Irrevocable Cross-Collateral Guaranty of Payment and
Performance of even date herewith made by Borrower in favor of Lender (the
“Cross-Collateral Guaranty”).


3.           Borrower desires to secure the payment of and the performance of
all of its obligations under the Note and certain additional Obligations (as
defined in Section 1.01).  The Maturity Date (as that term is defined in the
Note) of the Note is January 15, 2017.


4.           In addition, Borrower has conveyed to Lender by separate instrument
that certain Amended, Restated and Consolidated Second Priority Mortgage and
Security Agreement (Subordinate Mortgage to Secure Cross Collateral Guaranty)
from Borrower dated as of the date of this Instrument (the “Second Mortgage”),
which Second Mortgage secures the Cross-Collateral Guaranty and the notes
referenced therein and guaranteed thereby (exclusive of the Note secured
hereby).


IN CONSIDERATION of the principal sum of the Note, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
irrevocably:


A.           Grants, bargains, sells, assigns, transfers, pledges, mortgages,
warrants, and conveys to Lender, WITH POWER OF SALE, and grants Lender a
security interest in, the following property, rights, interests and estates
owned by Borrower (collectively, the “Property”):


(i)           The real property in Bergen County, New Jersey, and described in
Exhibit A ("Land"), including the parcel shown thereon as the "Leasehold
Parcel", as to which the Ground Lessor (as defined on Exhibit A-1) is now seized
and in possession of the fee simple estate and as to which Borrower is now
seized and in possession of that certain estate for years and leasehold estate,
being the leasehold estate created by, arising under, and by virtue of the
Ground Lease (as defined on Exhibit A-1); and including all of Borrower's right,
title, and interest as lessee or tenant or otherwise in and to said leasehold
estate and in and to the Ground Lease; and TOGETHER WITH


 
(A)
All rights of the lessee or tenant arising under the Ground Lease, including,
but not limited to, all rights to possession of the Property and any other
property leased pursuant to the Ground Lease and any and all rights set forth in
the Ground Lease with respect to the extension and renewal of the Ground Lease
by lessee; and, subject to the restrictions hereinafter set forth, together with
all extensions and renewals of, modifications and amendments to, and
replacements of the Ground Lease; and

 
 
 
4

--------------------------------------------------------------------------------

 
 

 
 
(B)
All other right, title, and interest of Borrower, whether now in existence or
hereafter arising, in and to the Land and all buildings and other structures and
improvements whatsoever now or hereafter constructed, placed, or located
thereupon; and



 
(C)
All other right, title, and interest of Borrower, whether now in existence or
hereafter arising , in and to all easements, rights-of-way, strips and gores of
land, vaults, streets, ways, alleys, sidewalks, passages, sewer rights, waters,
water courses, water rights and powers, minerals, flowers, shrubs, crops, trees,
timber, and other emblements now or hereafter located on the Property or
appurtenant to the Ground Lease or under or above the same or any part or parcel
thereof, and all estates, rights, titles, interests, privileges, liberties,
tenements, hereditaments and appurtenances, reversion and reversions, remainder
and remainders, whatsoever, in any way belonging, relating or appertaining to
the Property or any part thereof, or that hereafter shall in any way belong,
relate, or be appurtenant thereto, whether now owned or hereafter acquired by
Borrower or hereafter arising; and



 
(D)
All of the interest of Borrower as lessee or tenant under the Ground Lease, and
all the estate, right, title, interest, property, possession, claim, and demand
whatsoever at law, as well as in equity, of Borrower of, in and to the same; and



 
(E)
All right, title, and interest of Borrower in and to all options and contracts
to purchase or lease the Property or any portion thereof or interest therein,
and any greater estate in the Property owned or hereafter acquired by Borrower.



(ii)           All buildings, structures and improvements (including fixtures)
now or later located in or on the Land (“Improvements”);


(iii)           All easements, estates, and interests including hereditaments,
servitudes, appurtenances, tenements, mineral and oil/gas rights, water rights,
air rights, development power or rights, rights to the non-exclusive use of
common driveway entries, options, reversion and remainder rights, and any other
rights owned by Borrower and relating to or usable in connection with or access
to the Property;


(iv)           All right, title, and interest owned by Borrower in and to all
land lying within the rights-of-way, roads, or streets, open or proposed,
adjoining the Land to the center line thereof, and all sidewalks, alleys, and
strips and gores of land adjacent to or used in connection with the Property;


(v)           All right, title, and interest of Borrower in, to, and under all
plans, specifications,  surveys, studies, reports, permits, licenses,
agreements, contracts, instruments, books of account, insurance policies, and
any other documents relating to the use, construction, occupancy, leasing,
activity, or operation of the Property;


(vi)           All of the fixtures and personal property described in Exhibit B
owned by Borrower and replacements thereof;  but excluding all personal property
owned by any tenant (a “Tenant”) of the Property;


(vii)           All of Borrower’s right, title and interest in the proceeds
(including conversion to cash or liquidation claims) of (A) insurance relating
to the Property and (B) all awards made for the taking by eminent domain (or by
any proceeding or purchase in lieu thereof ) of the Property, including awards
resulting from a change of any streets (whether as to grade, access, or
otherwise) and for severance damages;
 
 
 
5

--------------------------------------------------------------------------------

 
 

 
(viii)           All tax refunds, including interest thereon, tax rebates, tax
credits, and tax abatements, and the right to receive the same, which may be
payable or available with respect to the Property;


(ix)           All leasehold estates, ground leases, leases, subleases,
licenses, or other agreements affecting the use, enjoyment or occupancy of the
Property now or later existing [including any use or occupancy arrangements
created pursuant to Title 7 or 11 of the United States Code, as amended from
time to time, or any similar federal or state laws now or later enacted for the
relief of debtors (the “Bankruptcy Code”)] and all extensions and amendments
thereto (collectively, the “Leases”) and all of Borrower’s right, title and
interest under the Leases, including all guaranties thereof;


(x)           All rents, issues, profits, royalties, receivables, use and
occupancy charges (including all oil, gas or other mineral royalties and
bonuses), income and other benefits now or later derived from any portion or use
of the Property (including any payments received with respect to any Tenant or
the Property pursuant to the Bankruptcy Code) and all cash, security deposits,
advance rentals, or similar payments relating thereto (collectively, the
“Rents”) and all proceeds from the cancellation, termination, surrender, sale or
other disposition of the Leases, and the right to receive and apply the Rents to
the payment of the Obligations; and


(xi)           All of Borrower’s rights and privileges heretofore or hereafter
otherwise arising in connection with or pertaining to the Property, including,
without limiting the generality of the foregoing, all water and/or sewer
capacity, all water, sewer and/or other utility deposits or prepaid fees, and/or
all water and/or sewer and/or other utility tap rights or other utility rights,
any right or privilege of Borrower under any loan commitment, lease, contract,
declaration of covenants, restrictions and easements or like instrument,
developer’s agreement, or other agreement with any third party pertaining to the
ownership, development, construction, operation, maintenance, marketing, sale or
use of the Property.


B.           Absolutely and unconditionally assigns, sets over, and transfers to
Lender all of Borrower’s right, title, interest and estates in and to the Leases
and the Rents, subject to the terms and license granted to Borrower under that
certain Amended and Restated Assignment of Leases and Rents made by Borrower to
Lender dated the same date as this Instrument (the “Assignment”), which document
shall govern and control the provisions of this assignment.


TO HAVE AND TO HOLD the Property unto Lender and its successors and assigns
forever, subject to the matters listed in Exhibit C (“Permitted Encumbrances”)
and the provisions, terms and conditions of this Instrument.


PROVIDED, HOWEVER, if Borrower shall pay and perform the Obligations as provided
for in the Documents (defined below) and shall comply with all the provisions,
terms and conditions in the Documents, these presents and the estates hereby
granted (except for the obligations of Borrower set forth in Sections 3.11 and
3.12 and as set forth in or incorporated by reference in Article VIII hereof)
shall cease, terminate and be void.


IN FURTHERANCE of the foregoing, Borrower warrants, represents, covenants and
agrees as follows:


ARTICLE I - OBLIGATIONS


Section 1.01                      Obligations.  This Instrument is executed,
acknowledged, and delivered by Borrower to secure and enforce the following
obligations (collectively, the “Obligations”):
 
 
 
6

--------------------------------------------------------------------------------

 
 

 
(a)           Payment of all obligations, indebtedness and liabilities under the
Documents including (i) the Prepayment Premium (as defined in the Note)
(“Prepayment Premium”), (ii) interest at both the rate specified in the Note and
at the Default Rate (as defined in the Note), if applicable and to the extent
permitted by Laws (defined below), and (iii) renewals, extensions, and
amendments of the Documents;


(b)           Performance of every obligation, covenant, and agreement under the
Documents including renewals, extensions, and amendments of the Documents; and


(c)           Payment of all sums advanced (including costs and expenses) by
Lender pursuant to the Documents including renewals, extensions, and amendments
of the Documents;


Notwithstanding the foregoing, the Obligations do not include the obligations
under the Cross-Collateral Guaranty and the indebtedness evidenced thereby,
which obligations are secured by the Second Mortgage, which Second Mortgage
secures the Cross-Collateral Guaranty and the notes referenced therein and
guaranteed thereby (exclusive of the Note secured hereby).


Section 1.02                      Documents.  The “Documents” shall mean this
Instrument, the Note, the Assignment, and any other written agreement executed
in connection with the Loan (but excluding the Loan application and Loan
commitment) and by the party against whom enforcement is sought, including those
given to evidence or further secure the payment and performance of any of the
Obligations, and any written renewals, extensions, and amendments of the
foregoing, executed by the party against whom enforcement is sought.  All of the
provisions of the Documents are incorporated into this Instrument as if fully
set forth in this Instrument.


ARTICLE II - REPRESENTATIONS AND WARRANTIES


Borrower hereby represents and warrants to Lender as follows:


Section 2.01                      Title, Legal Status and Authority.  Borrower
(i) is seised of the Land and Improvements in fee simple, except that as to
Tract I and Tract II set forth on Exhibit A, Borrower is lawfully seised of a
leasehold estate in the Land, and has good and marketable title to the Property,
free and clear of all liens, charges, encumbrances, and security interests,
except the Permitted Encumbrances;  (ii) will forever warrant and defend its
title to the Property and the validity, enforceability, and priority of the lien
and security interest created by this Instrument against the claims of all
persons;  (iii) is a Delaware limited partnership duly organized, validly
existing, and in good standing and qualified to transact business under the laws
of its state of organization or incorporation (“Organization State”) and the
state where the Property is located (“Property State”);  and (iv) has all
necessary approvals, governmental and otherwise, and full power and authority to
own its properties (including the Property) and carry on its business.


Section 2.02                      Validity of Documents.  The execution,
delivery and performance of the Documents and the borrowing evidenced by the
Note (i) are within the power of Borrower;  (ii) have been authorized by all
requisite action;  (iii) have received all necessary approvals and
consents;  (iv) will not violate, conflict with, breach, or constitute (with
notice or lapse of time, or both) a default under (1) any law, order or judgment
of any court, governmental authority, or the governing instrument of Borrower or
(2) any indenture, agreement, or other instrument to which Borrower is a party
or by which it or any of its property is bound or affected;  (v) will not result
in the creation or imposition of any lien, charge, or encumbrance upon any of
its properties or assets except for those in this Instrument;  and (vi) will not
require any authorization or license from, or any filing with, any governmental
or other body (except for the recordation of this Instrument, the Assignment and
Uniform Commercial Code (“U.C.C.”) filings).  The Documents constitute legal,
valid, and binding obligations of Borrower.
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
Section 2.03                      Litigation.  There is no action, suit, or
proceeding, judicial, administrative, or otherwise (including any condemnation
or similar proceeding), pending or, to the best knowledge of Borrower,
threatened or contemplated against, or affecting, Borrower or the Property which
would have a material adverse effect on either the Property or Borrower’s
ability to perform its obligations.


Section 2.04                      Status of Property.


(a)           The Land and Improvements are not located in an area identified by
the Secretary of Housing and Urban Development, or any successor, as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973, or the National Flood Insurance
Reform Act of 1994, as each have been or may be amended, or any successor law
(collectively, the “Flood Acts”) or, if located within any such area, Borrower
has and will maintain the insurance prescribed in Section 3.06 below.


(b)           Borrower has all necessary (i) certificates, licenses, and other
approvals, governmental and otherwise, for the operation of the Property and the
conduct of its business and (ii) zoning, building code, land use, environmental
and other similar permits or approvals, all of which are currently in full force
and effect and not subject to revocation, suspension, forfeiture, or
modification, except as and to the extent explicitly set forth in the
Environmental Report (as defined below).  The Property and its use and occupancy
are in full compliance in all material respects with all Laws and Borrower has
received no notice of any violation or potential violation of the Laws that has
not been remedied or satisfied.


(c)           The Property is served by all utilities (including water and
sewer) required for its use.


(d)           All public roads and streets necessary to serve the Property for
its use have been completed, are serviceable, are legally open, and have been
dedicated to and accepted by the appropriate governmental entities.


(e)           The Property is free from damage caused by fire or other casualty.


(f)           All costs and expenses for labor, materials, supplies, and
equipment used in the construction of the Improvements have been paid in full
except for the Permitted Encumbrances.


(g)           Borrower owns and has paid in full for all furnishings, fixtures,
and equipment (other than Tenants’ property) used in connection with the
operation of the Property, free of all security interests, liens, or
encumbrances except the Permitted Encumbrances and those created by this
Instrument.


(h)           The Property is assessed for real estate tax purposes as one or
more wholly independent tax lot(s), separate from any adjoining land or
improvements, and no other land or improvements is assessed and taxed together
with the Property.


Section 2.05                      Tax Status of Borrower.  Borrower is not a
“foreign person” within the meaning of Sections 1445 and 7701 of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Revenue
Code”).  Borrower further represents and warrants to Lender that Borrower is not
a “disregarded entity” as defined in Section 1.1445-2(b)(2)(iii) of the Income
Tax Regulations issued under the Revenue Code.
 
 
 
8

--------------------------------------------------------------------------------

 
 

 
Section 2.06                      Bankruptcy and Equivalent Value.  No
bankruptcy, reorganization, insolvency, liquidation, or other proceeding for the
relief of debtors has been instituted by or against Borrower, any general
partner of Borrower (if Borrower is a partnership), or any manager or managing
member of Borrower (if Borrower is a limited liability company).  Borrower has
received reasonably equivalent value for granting this Instrument.


Section 2.07                      Disclosure.  Borrower has disclosed to Lender
all material facts and has not failed to disclose any material fact that could
cause any representation or warranty made herein to be materially
misleading.  There has been no adverse change in any condition, fact,
circumstance, or event that would make any such information materially
inaccurate, incomplete or otherwise misleading.


Section 2.08                      Illegal Activity.  No portion of the Property
has been or will be purchased, improved, fixtured, equipped or furnished with
proceeds of any illegal activity and, to the best of Borrower’s knowledge, there
are no illegal activities at or on the Property.


Section 2.09                      OFAC Lists.  That (i) neither Borrower, nor
any persons or entities holding any legal or beneficial interest whatsoever in
Borrower (whether directly or indirectly), are named on any list of persons,
entities, and governments issued by the Office of Foreign Assets Control of the
United States Department of the Treasury (“OFAC”) pursuant to Executive Order
13224 – Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism (“Executive Order 13224”), as in effect
on the date hereof, or any similar list issued by OFAC or any other department
or agency of the United States of America (collectively, the “OFAC Lists”);
provided, however, that (A) with respect to individual beneficiaries of any
governmental plans or employee benefit plans holding interests in Borrower
(collectively, the “Individual Beneficiaries”), the foregoing representations
and warranties are limited to Borrower’s actual knowledge, and (B) with respect
to individual shareholders of any publicly traded company holding an interest in
Borrower (collectively, the “Individual Shareholders”), the foregoing
representations and warranties are limited to Borrower’s actual knowledge;
(ii) neither Borrower, nor any persons or entities holding any legal or
beneficial interest whatsoever in Borrower (whether directly or indirectly), are
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
OFAC Lists; provided, however, that (A) with respect to any Individual
Beneficiaries holding a interests in Borrower, the foregoing representations and
warranties are limited to Borrower’s actual knowledge, and (B) with respect to
any Individual Shareholders holding interests in Borrower, the foregoing
representations and warranties are limited to Borrower’s actual knowledge;
(iii) neither any guarantor, nor any persons or entities holding any legal or
beneficial interest whatsoever in any guarantor (whether directly or
indirectly), are named on any OFAC Lists; provided, however, that (A) with
respect to any Individual Beneficiaries holding interests in any guarantor, the
foregoing representations and warranties are limited to Borrower’s actual
knowledge, and (B) with respect to any Individual Shareholders holding interests
in any guarantor, the foregoing representations and warranties are limited to
Borrower’s actual knowledge; (iv) neither any guarantor, nor any persons or
entities holding any legal or beneficial interest whatsoever in any guarantor
(whether directly or indirectly), are included in, owned by, controlled by,
acting for or on behalf of, providing assistance, support, sponsorship, or
services of any kind to, or otherwise associated with any of the persons or
entities referred to or described in the OFAC Lists; provided, however, that
(A) with respect to any Individual Beneficiaries holding interests in any
guarantor, the foregoing representations and warranties are limited to
Borrower’s actual knowledge, and (B) with respect to any Individual Shareholders
holding interests in any guarantor, the foregoing representations and warranties
are limited to Borrower’s actual knowledge; and (v) neither Borrower nor any
guarantor has knowingly conducted business with or engaged in any transaction
with any person or entity named on any of the OFAC Lists or any person or entity
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
OFAC Lists.
 
 
 
9

--------------------------------------------------------------------------------

 
 

 
Section 2.10                      Property as Single Asset.  That Borrower’s
only real estate assets owned by Borrower (excluding ownership by virtue of
limited liability company membership interests or partnership interests or
similar beneficial ownership structures) are the Property and those additional
properties currently owned by Borrower as disclosed to Lender in writing in
connection herewith.


ARTICLE III - COVENANTS AND AGREEMENTS


Borrower covenants and agrees with Lender as follows:


Section 3.01                      Payment of Obligations.  Borrower shall timely
pay and cause to be performed the Obligations.


Section 3.02                      Continuation of Existence.  Except as and to
the extent expressly permitted by and in accordance with the terms of Article V
hereof, Borrower shall not (a) dissolve, terminate, or otherwise dispose of,
directly, indirectly or by operation of law, all or substantially all of its
assets;  (b) reorganize or change its legal structure without Lender’s prior
written consent;  (c) change its name, address, or the name under which Borrower
conducts its business without promptly notifying Lender;  or (d) do anything to
cause the representations in Section 2.02 to become untrue.


Section 3.03                      Taxes and Other Charges.


(a)           Payment of Assessments.  Borrower shall pay when due all taxes,
liens, assessments, utility charges (public or private and including sewer
fees), ground rents, maintenance charges, dues, fines, impositions, and public
and other charges of any character (including penalties and interest) assessed
against, or which could become a lien against, the Property (“Assessments”) and
in all events prior to the date any fine, penalty, interest or charge for
nonpayment may be imposed.  Unless Borrower is making deposits per Section 3.10,
Borrower shall provide Lender with receipts evidencing such payments (except for
income taxes, franchise taxes, ground rents, maintenance charges, and utility
charges) within thirty (30) days after their due date.


(b)           Right to Contest.  So long as no Event of Default (defined below)
has occurred and is continuing, Borrower may, prior to delinquency and at its
sole expense, contest any Assessment, but this shall not change or extend
Borrower’s obligation to pay the Assessment as required above unless
(i) Borrower gives Lender prior written notice of its intent to contest an
Assessment;  (ii) Borrower demonstrates to Lender’s reasonable satisfaction that
(A) the Property will not be sold to satisfy the Assessment prior to the final
determination of the legal proceedings, (B) Borrower has taken such actions as
are required or permitted to accomplish a stay of any such sale, and
(C) Borrower has either (1) furnished a bond or surety (satisfactory to Lender
in form and amount) sufficient to prevent a sale of the Property, or (2) at
Lender’s option, deposited one hundred fifty percent (150%) of the full amount
necessary to pay any unpaid portion of the Assessments with Lender;  and
(iii) such proceeding shall be permitted under any other instrument to which
Borrower or the Property is subject (whether superior or inferior to this
Instrument);  provided, however, that the foregoing shall not restrict the
contesting of any income taxes, franchise taxes, ground rents, maintenance
charges, and utility charges.
 
 
 
10

--------------------------------------------------------------------------------

 
 

 
(c)           Documentary Stamps and Other Charges.  Borrower shall pay all
taxes, assessments, charges, expenses, costs and fees (including registration
and recording fees and revenue, transfer, stamp, intangible and any similar
taxes) (collectively, the “Transaction Taxes”) required in connection with the
making and/or recording of the Documents.  If Borrower fails to pay the
Transaction Taxes after demand, Lender may (but is not obligated to) pay these
and Borrower shall reimburse Lender on demand for any amount so paid with
interest at the applicable interest rate specified in the Note, which shall be
the Default Rate unless prohibited by Laws.


(d)           Changes in Laws Regarding Taxation.  If any law (i) deducts from
the value of real property for the purpose of taxation any lien or encumbrance
thereon, (ii) taxes mortgages or debts secured by mortgages for federal, state
or local purposes or changes the manner of the collection of any such existing
taxes, and/or (iii) imposes a tax, either directly or indirectly, on any of the
Documents or the Obligations, Borrower shall, if permitted by law, pay such tax
within the statutory period or within twenty (20) days after demand by Lender,
whichever is less;  provided, however, that if, in the opinion of Lender,
Borrower is not permitted by law to pay such taxes, Lender shall have the option
to declare the Obligations immediately due and payable (without any Prepayment
Premium) upon sixty (60) days’ notice to Borrower.


(e)           No Credits on Account of the Obligations.  Borrower will not claim
or be entitled to any credit(s) on account of the Obligations for any part of
the Assessments and no deduction shall be made or claimed from the taxable value
of the Property for real estate tax purposes by reason of the Documents or the
Obligations.  If such claim, credit, or deduction is required by law, Lender
shall have the option to declare the Obligations immediately due and payable
(without any Prepayment Premium) upon sixty (60) days' notice to Borrower.


Section 3.04                      Defense of Title, Litigation, and Rights under
Documents.  Borrower shall  forever warrant, defend and preserve Borrower’s
title to the Property, the validity, enforceability and priority of this
Instrument and the lien or security interest created thereby, and any rights of
Lender under the Documents against the claims of all persons, and shall promptly
notify Lender of any such claims.  Lender (whether or not named as a party to
such proceedings) is authorized and empowered (but shall not be obligated) to
take such additional steps as it may deem necessary or proper for the defense of
any such proceeding or the protection of the lien, security interest, validity,
enforceability, or priority of this Instrument, title to the Property, or any
rights of Lender under the Documents, including the employment of counsel, the
prosecution and/or defense of litigation, the compromise, release, or discharge
of such adverse claims, the purchase of any tax title, the removal of any such
liens and security interests, and any other actions Lender deems necessary to
protect its interests.  Borrower authorizes Lender to take any actions required
to be taken by Borrower, or permitted to be taken by Lender, in the Documents in
the name and on behalf of Borrower.  Borrower shall reimburse Lender on demand
for all expenses (including attorneys’ fees) incurred by it in connection with
the foregoing and Lender’s exercise of its rights under the Documents.  All such
expenses of Lender, until reimbursed by Borrower, shall be part of the
Obligations, bear interest from the date of demand at the Default Rate, and
shall be secured by this Instrument.


Section 3.05                      Compliance with Laws and Operation and
Maintenance of Property.


(a)           Repair and Maintenance.  Borrower will operate and maintain the
Property in good order, repair, and operating condition.  Borrower will promptly
make all necessary repairs, replacements, additions, and improvements necessary
to ensure that the Property shall not in any way be diminished or
impaired.  Borrower will not cause or allow any of the Property to be misused,
wasted, or to deteriorate and Borrower will not abandon the Property.  No new
building, structure, or other improvement shall be constructed on the Land nor
shall any material part of the Improvements be removed, demolished, or
structurally or materially altered, without Lender’s prior written consent
(except for non-structural tenant improvements required or permitted to be
constructed pursuant to Leases approved or deemed approved by Lender pursuant to
the Assignment, or within the Minimum Leasing Requirements as provided by the
Assignment).
 
 
 
11

--------------------------------------------------------------------------------

 
 

 
(b)           Replacement of Property.  Borrower will keep the Property fully
equipped and will replace all worn out or obsolete personal property in a
commercially reasonable manner with comparable fixtures or personal
property.  Borrower will not, without Lender’s prior written consent, remove any
personal property covered by this Instrument unless the same is replaced by
Borrower in a commercially reasonable manner with a comparable article (i) owned
by Borrower free and clear of any lien or security interest (other than the
Permitted Encumbrances and those created by this Instrument) or (ii) leased by
Borrower (A) with Lender’s prior written consent (or, as to articles with a
total lease cost, in the aggregate for the Property, of not more than $5,000 in
lease obligations, with written notice to Lender together with a copy of the
applicable lease) or (B) if the replaced personal property was leased at the
time of execution of this Instrument.


(c)           Compliance with Laws.  Borrower shall comply with and shall cause
the Property to be maintained, used, and operated in compliance with all
(i) present and future laws, Environmental Laws (defined below), ordinances,
regulations, rules, orders and requirements (including zoning and building
codes) of any governmental or quasi-governmental authority or agency applicable
to Borrower or the Property (collectively, the “Laws”); (ii) orders, rules, and
regulations of any regulatory, licensing, accrediting, insurance underwriting or
rating organization, or other body exercising similar functions; (iii) duties or
obligations of any kind imposed under any Permitted Encumbrance or by law,
covenant, condition, agreement, or easement, public or private; and
(iv) policies of insurance at any time in force with respect to the
Property.  If proceedings are initiated or Borrower receives notice that
Borrower or the Property is not in compliance with any of the foregoing,
Borrower will promptly send Lender notice and a copy of the proceeding or
violation notice.  Without limiting Lender’s rights and remedies under
Article VI or otherwise, if Borrower or the Property are not in compliance with
all Laws, Lender may impose additional requirements upon Borrower including
monetary reserves or financial equivalents.


(d)           Zoning and Title Matters.  Borrower shall not, without Lender’s
prior written consent, (i) initiate or support any zoning reclassification of
the Property or variance under existing zoning ordinances;  (ii) modify or
supplement any of the Permitted Encumbrances;  (iii) impose any restrictive
covenants or encumbrances upon the Property;  (iv) execute or file any
subdivision plat affecting the Property;  (v) consent to the annexation of the
Property to any municipality;  (vi) permit the Property to be used by the public
or any person in a way that might make a claim of adverse possession or any
implied dedication or easement possible;  (vii) cause or permit the Property to
become a non-conforming use under zoning ordinances or any present or future
non-conforming use of the Property to be discontinued;  or (viii) fail to comply
with the terms of the Permitted Encumbrances.


Section 3.06                      Insurance.


(a)           Property and Time Element Insurance.  Borrower shall keep the
Property insured for the benefit of Borrower and Lender (with Lender named as
mortgagee) by (i) a special form property insurance policy with an agreed amount
endorsement for full replacement cost (defined below) without any coinsurance
provisions or penalties, or the broadest form of coverage available, in an
amount sufficient to prevent Lender from ever becoming a coinsurer under the
policy or Laws, and with a deductible not to exceed One Hundred Thousand Dollars
($100,000.00); (ii) a policy or endorsement insuring against acts of terrorism
(subject to the terms in the two sentences at the end of this subsection)
(“Terrorism Insurance”); (iii) a policy or endorsement insuring against claims
applicable to the presence of Microbial Matter (as defined in Section 3.12(a)
hereof); (iv) a policy or endorsement providing business income insurance
(including business interruption insurance and extra expense insurance and/or
rent insurance) on an actual loss sustained basis in an amount equal to at least
one (1) year’s total income from the Property including all Rents plus all other
pro forma annual income such as percentage rent and tenant reimbursements of
fixed and operating expenses, which business interruption insurance shall also
provide coverage as aforesaid for any additional hazards as may be required
pursuant to the terms of this Instrument; (v) a policy or endorsement insuring
against damage by flood if the Property is located in a Special Flood Hazard
Area identified by the Federal Emergency Management Agency or any successor or
related government agency as a 100 year flood plain currently classified as
Flood Insurance Rate Map Zones “A”, “AO”, “AH”, “A1-A30”, “AE”, “A99”, “V”,
“V1-V30”, and “VE”, in an amount equal to the original amount of the Note;
(vi) a policy or endorsement covering against damage or loss from (A) sprinkler
system leakage and (B) boilers, boiler tanks, HVAC systems, heating and
air-conditioning equipment, pressure vessels, auxiliary piping, and similar
apparatus, in the amount reasonably required by Lender; (vii) during the period
of any construction, repair, restoration, or replacement of the Property, a
standard builder’s risk policy with extended coverage in an amount at least
equal to the full replacement cost of such Property, and worker’s compensation,
in statutory amounts; and (viii) a policy or endorsement covering against damage
or loss by earthquake and other natural phenomenon in the amounts reasonably
required by Lender.  “Full replacement cost” shall mean the one hundred percent
(100%) replacement cost of the Property, without allowance for depreciation and
exclusive of the cost of excavations, foundations, footings, and value of land,
and shall be subject to verification by Lender.  Full replacement cost will be
determined, at Borrower’s expense, periodically upon policy expiration or
renewal by the insurance company or an appraiser, engineer, architect, or
contractor approved by said company and Lender.  Lender will only require such
Terrorism Insurance that is (y) normal and customary for similar properties, and
(z) available at commercially reasonable rates (as defined in the following
sentence).  Notwithstanding the above, Borrower’s obligation to provide
Terrorism Insurance shall be limited to providing the amount of coverage for the
Properties that can be obtained by paying an amount not to exceed one and one
half (1.5) times the premium that would otherwise be charged for a special form
property insurance policy (if such policy is a blanket policy, the premium
allocated to the Property) excluding terrorism coverage, in the aggregate;
however, Borrower shall not be obligated to obtain terrorist coverage if any
coverage cannot be obtained for such amount).
 
 
 
12

--------------------------------------------------------------------------------

 
 

 
(b)           Liability and Other Insurance.  Borrower shall maintain commercial
general liability insurance with per occurrence limits of $1,000,000, a
products/completed operations limit of $2,000,000, and a general aggregate limit
of $2,000,000, with an excess/umbrella liability policy of not less than
$10,000,000 per occurrence and annual aggregate covering Borrower, with Lender
named as an additional insured, against claims for bodily injury or death or
property damage occurring in, upon, or about the Property or any street, drive,
sidewalk, curb, or passageway adjacent thereto.  In addition to any other
requirements, such commercial general liability and excess/umbrella liability
insurance shall provide insurance against acts of terrorism and against claims
applicable to the presence of Microbial Matter, or such coverages shall be
provided by separate policies or endorsements.  The insurance policies shall
also include operations and blanket contractual liability coverage which insures
contractual liability under the indemnifications set forth in Section 8.02 below
(but such coverage or the amount thereof shall in no way limit such
indemnifications).  Upon request, Borrower shall also carry additional insurance
or additional amounts of insurance covering Borrower or the Property as Lender
shall reasonably require.


(c)           Form of Policy.  All insurance required under this Section shall
be fully paid for, non-assessable, and the policies shall contain such
provisions, endorsements, and expiration dates as Lender shall reasonably
require.  The policies shall be issued by insurance companies authorized to do
business in the Property State, approved by Lender, and must have and maintain a
current financial strength rating of “A-, X” (or higher) from A.M. Best or
equivalent (or if a rating by A.M. Best is no longer available, a similar rating
from a similar or successor service).  In addition, all policies shall
(i) include a standard mortgagee clause, without contribution, in the name of
Lender, (ii) provide that they shall not be canceled, amended, or materially
altered (including reduction in the scope or limits of coverage) without at
least thirty (30) days’ prior written notice to Lender except in the event of
cancellation for non-payment of premium, in which case only ten (10) days’ prior
written notice will be given to Lender, and (iii) include a waiver of
subrogation clause.  The property insurance waiver of subrogation clause shall
be substantially equivalent to the following: “The Company may require from the
Insured an assignment of all rights of recovery against any party for loss to
the extent that payment therefor is made by the Company, but the Company shall
not acquire any rights of recovery which the Insured has expressly waived prior
to loss, nor shall such waiver affect the Insured’s rights under this
policy”.  The liability insurance waiver of subrogation clause shall be
substantially equivalent to the following: “It is agreed that the insurance
company, in the event of a payment under this policy, waives its right of
subrogation against any principal where a waiver has been included as part of a
contractual undertaking by the insured prior to the occurrence or offense”.
 
 
 
 
13

--------------------------------------------------------------------------------

 

 
(d)           Original Policies and Renewals.  Borrower shall deliver to Lender
(i) original or certified copies of all policies (and renewals) required under
this Section and (ii) receipts evidencing payment of all premiums on such
policies at least thirty (30) days prior to their expiration.  If original and
renewal policies are unavailable or if coverage is under a blanket policy,
Borrower shall deliver duplicate originals, or, if unavailable, original
ACORD 28 (2003/10) and ACORD 25-S certificates (or equivalent certificates)
evidencing that such policies are in full force and effect together with
certified copies of the original policies.  Without limiting Lender’s other
rights with respect to the foregoing obligations, if, within fifteen (15) days
prior to the expiration of the current applicable policy, Lender has not
received the foregoing items in form and substance acceptable to Lender (as
being in compliance with the terms of this Instrument), Lender may retain a
commercial property insurance consultant to assist Lender in obtaining adequate
evidence that the required insurance coverage is in effect, and Borrower shall
(i) cooperate with such consultant in confirming that adequate evidence that the
required insurance coverage is in effect, and (ii) pay all of the costs and
expenses of such consultant (not to exceed $700 in any calendar year).


(e)           General Provisions.  Borrower shall not carry separate or
additional insurance concurrent in form or contributing in the event of loss
with that required under this Section unless endorsed in favor of Lender as per
this Section and approved by Lender in all respects.  In the event of
foreclosure of this Instrument or other transfer of title or assignment of the
Property in extinguishment, in whole or in part, of the Obligations, all right,
title, and interest of Borrower in and to all policies of insurance then in
force regarding the Property (applicable only to the Property, and not to any
other properties covered by such blanket policies that are not encumbered by a
mortgage held by Lender) and all proceeds payable thereunder and unearned
premiums thereon shall immediately vest in the purchaser or other transferee of
the Property.  No approval by Lender of any insurer shall be construed to be a
representation, certification, or warranty of its solvency.  No approval by
Lender as to the amount, type, or form of any insurance shall be construed to be
a representation, certification, or warranty of its sufficiency.  Borrower shall
comply with all insurance requirements and shall not cause or permit any
condition to exist which would be prohibited by any insurance requirement or
would invalidate the insurance coverage on the Property.


(f)           Waiver of Subrogation.  A waiver of subrogation shall be obtained
by Borrower from its insurers and, consequently, Borrower for itself, and on
behalf of its insurers, hereby waives and releases any and all right to claim or
recover against Lender, its officers, employees, agents and representatives, for
any loss of or damage to Borrower, other Persons, the Property, Borrower’s
property or the property of other Persons from any cause required to be insured
against by the provisions of this Instrument or otherwise insured against by
Borrower.
 
 
 
14

--------------------------------------------------------------------------------

 
 

 
Section 3.07                      Damage and Destruction of Property.


(a)           Borrower’s Obligations.  If any damage to, loss, or destruction of
the Property occurs (any “Damage”), (i) Borrower shall promptly notify Lender
and take all necessary steps to preserve any undamaged part of the Property and
(ii) if the insurance proceeds are made available for Restoration (defined
below) (but regardless of whether any proceeds are sufficient for Restoration),
Borrower shall promptly commence and diligently pursue to completion the
restoration, replacement, and rebuilding of the Property as nearly as possible
to its value and condition immediately prior to the Damage or a Taking (defined
below) in accordance with plans and specifications approved by Lender
(“Restoration”).  Borrower shall comply with other reasonable requirements
established by Lender to preserve the security under this Instrument.


(b)           Lender’s Rights.  If any Damage occurs and some or all of it is
covered by insurance, then (i) Lender may, but is not obligated to, make proof
of loss if not made promptly by Borrower and Lender is authorized and empowered
by Borrower to settle, adjust, or compromise any claims for the Damage
[notwithstanding the foregoing provisions of this subsection (b)(i), so long as
no Event of Default (or event which with the passage of time or the giving of
notice or both would be an Event of Default) has occurred and is continuing at
any time during such settlement, adjustment or compromise, Lender shall provide
Borrower with written notice of any settlement, adjustment or compromise of such
claim made solely by Lender];  (ii) each insurance company concerned is
authorized and directed to make payment directly to Lender for the Damage;  and
(iii) Lender may apply the insurance proceeds in any order it determines (1) to
reimburse Lender for all Costs (defined below) related to collection of the
proceeds and (2) subject to Section 3.07(c) and at Lender’s option, to
(A) payment (without any Prepayment Premium) of all or part of the Obligations,
whether or not then due and payable, in the order determined by Lender (provided
that if any Obligations remain outstanding after this payment, the unpaid
Obligations shall continue in full force and effect and Borrower shall not be
excused in the payment thereof);  (B) the cure of any default under the
Documents;  or (C) the Restoration.  Notwithstanding the foregoing, if there
shall then be no Event of Default (or event which with the passage of time or
the giving of notice or both would be an Event of Default), Borrower shall have
the right to settle, adjust or compromise any claim for Damage if the total
amount of such claim is less than $122,500.00 (the “Borrower Claim Threshold”),
provided, that, Borrower promptly uses the full amount of such insurance
proceeds for Restoration of the Damage and provides evidence thereof to Lender
in a manner acceptable to Lender.  Any insurance proceeds held by Lender shall
be held without the payment of interest thereon.  If Borrower receives any
insurance proceeds for the Damage, Borrower shall promptly deliver the proceeds
to Lender.  Notwithstanding anything in this Instrument or at law or in equity
to the contrary, none of the insurance proceeds paid to Lender shall be deemed
trust funds and Lender may dispose of these proceeds as provided in this
Section.  Borrower expressly assumes all risk of loss from any Damage, whether
or not insurable or insured against.


(c)           Application of Proceeds to Restoration.  Notwithstanding the
following provisions of this subsection (c), so long as no Event of Default (or
event which with the passage of time or the giving of notice or both would be an
Event of Default) has occurred and is continuing, if the amount of the Damage is
in an amount that is less than the Borrower Claim Threshold, such insurance
proceeds shall be paid directly to Borrower and used by Borrower to repair and
restore the Property, provided that Borrower shall use such funds to repair and
restore the Property, and shall provide Lender with such information and reports
with respect thereto as Lender may require.  Lender shall make the Net Proceeds
(defined below) available to Borrower for Restoration if: (i) there shall then
be no Event of Default;  (ii) Lender shall be satisfied that (A) Restoration can
and will be completed within one (1) year after the Damage occurs and at least
one (1) year prior to the maturity of the Note and (B) Leases which are
terminated or terminable as a result of the Damage cover an aggregate of less
than ten percent (10%) of the total rentable square footage contained in the
Property at the closing of the Loan or such Tenants agree in writing to continue
their Leases;  (iii) Borrower shall have entered into a general construction
contract acceptable in all respects to Lender for Restoration, which contract
must include provision for retainage of not less than ten percent (10%) until
final completion of the Restoration;  and (iv) in Lender’s reasonable judgment,
after Restoration has been completed the net cash flow of the Property will be
sufficient to cover all costs and operating expenses of the Property, including
payments due and reserves required under the Documents.  Notwithstanding any
provision of this Instrument to the contrary, Lender shall not be obligated to
make any portion of the Net Proceeds available for Restoration (whether as a
result of Damage or a Taking) unless, at the time of the disbursement request,
Lender has determined in its reasonable discretion that (y) Restoration can be
completed at a cost which does not exceed the aggregate of the remaining Net
Proceeds and any funds deposited with Lender by Borrower (“Additional Funds”)
and (z) the aggregate of any loss of rental income insurance proceeds which the
carrier has acknowledged to be payable (“Rent Loss Proceeds”) and any funds
deposited with Lender by Borrower are sufficient to cover all costs and
operating expenses of the Property, including payments due and reserves required
under the Documents.
 
 
 
15

--------------------------------------------------------------------------------

 
 

 
(d)           Disbursement of Proceeds.  If Lender elects or is required to make
insurance proceeds or the Award (defined below), as the case may be, available
for Restoration, Lender shall, through a disbursement procedure established by
Lender, periodically make available to Borrower in installments the net amount
of all insurance proceeds or the Award, as the case may be, received by Lender
after deduction of all reasonable costs and expenses incurred by Lender in
connection with the collection and disbursement of such proceeds (“Net
Proceeds”) and, if any, the Additional Funds;  subject to receipt of the
documentation required by such disbursement procedure and subject to a minimum
draw amount to be determined by Lender and Borrower, Lender shall make such
disbursements available on a monthly basis.  The amounts periodically disbursed
to Borrower shall be based upon the amounts currently due under the construction
contract for Restoration and Lender’s receipt of (i) appropriate lien waivers,
(ii) a certification of the percentage of Restoration completed by an architect
or engineer acceptable to Lender, and (iii) title insurance protection against
materialmen’s and mechanic’s liens.  At Lender’s election, a disbursing agent
selected by Lender shall disburse such funds, and Borrower shall pay such
agent’s reasonable fees and expenses.  The Net Proceeds, Rent Loss Proceeds, and
any Additional Funds shall constitute additional security for the Loan and
Borrower shall execute, deliver, file and/or record, at its expense, such
instruments as Lender requires to grant to Lender a perfected, first-priority
security interest in these funds.  If the Net Proceeds are made available for
Restoration and (x) Borrower refuses or fails to complete the Restoration,
(y) an Event of Default occurs, or (z) the Net Proceeds or Additional Funds are
not applied to Restoration, then any undisbursed portion may, at Lender’s
option, be applied to the Obligations in any order of priority, and any such
application to principal shall be deemed a voluntary prepayment subject to the
Prepayment Premium.


Section 3.08                      Condemnation.


(a)           Borrower’s Obligations.  Borrower will promptly notify Lender of
any threatened or instituted proceedings for the condemnation or taking by
eminent domain of the Property including any change in any street (whether as to
grade, access, or otherwise) (a “Taking”).  Borrower shall, at its expense,
(i) diligently prosecute these proceedings, (ii) deliver to Lender copies of all
papers served in connection therewith, and (iii) consult and cooperate with
Lender in the handling of these proceedings.  No settlement of these proceedings
shall be made by Borrower without Lender’s prior written consent.  Lender may
participate in these proceedings (but shall not be obligated to do so) and
Borrower will sign and deliver all instruments requested by Lender to permit
this participation.
 
 
 
16

--------------------------------------------------------------------------------

 
 

 
(b)           Lender’s Rights to Proceeds.  All condemnation awards, judgments,
decrees, or proceeds of sale in lieu of condemnation (“Award”) are assigned and
shall be paid to Lender.  Borrower authorizes Lender to collect and receive
them, to give receipts for them, to accept them in the amount received without
question or appeal, and/or to appeal any judgment, decree, or award.  Borrower
will sign and deliver all instruments requested by Lender to permit these
actions.


(c)           Application of Award.  Lender may apply any Award in any order it
determines (1) to reimburse Lender for all Costs related to collection of the
Award and (2) subject to Section 3.08(d) and at Lender’s option, to (A) payment
(without any Prepayment Premium) of all or part of the Obligations, whether or
not then due and payable, in the order determined by Lender (provided that if
any Obligations remain outstanding after this payment, the unpaid Obligations
shall continue in full force and effect and Borrower shall not be excused in the
payment thereof); (B) the cure of any default under the Documents; or (C) the
Restoration.  If Borrower receives any Award, Borrower shall promptly deliver
such Award to Lender.  Notwithstanding anything in this Instrument or at law or
in equity to the contrary, none of the Award paid to Lender shall be deemed
trust funds and Lender may dispose of these proceeds as provided in this
Section.


(d)           Application of Award to Restoration.  Notwithstanding anything to
the contrary set forth hereinabove, Lender shall permit the application of the
Award to Restoration if:  (i) no more than (A) twenty percent (20%) of the gross
area of the Improvements or (B) ten percent (10%) of the parking spaces is
affected by the Taking, (ii) the amount of the loss does not exceed twenty
percent (20%) of the original amount of the Note; (iii) the Taking does not
affect access to the Property from any public right-of-way; (iv) there is no
Event of Default at the time of the Taking or the application of the Award;
(v) after Restoration, the Property and its use will be in compliance with all
Laws; (vi) in Lender’s reasonable judgment, Restoration is practical and can be
completed within one (1) year after the Taking and at least one (1) year prior
to the maturity of the Note; (vii) the Tenants listed in Exhibit D (“Major
Tenants”) agree in writing to continue their Leases without abatement of rent;
(viii) Borrower shall have entered into a general construction contract
acceptable in all respects to Lender for Restoration, which contract must
include provision for retainage of not less than ten percent (10%) until final
completion of the Restoration; and (ix) in Lender’s reasonable judgment, after
Restoration has been completed the net cash flow of the Property will be
sufficient to cover all costs and operating expenses of the Property, including
payments due and reserves required under the Documents.  Any portion of the
Award that is in excess of the cost of any Restoration permitted above, may, in
Lender’s sole discretion, be applied against the Obligations or paid to
Borrower.  If the Award is disbursed to Borrower under the provisions of this
Section 3.08(d), then such Award shall be disbursed to Borrower in accordance
with the terms and conditions of Section 3.07(d).


(e)           Effect on the Obligations.  Notwithstanding any Taking, Borrower
shall continue to pay and perform the Obligations as provided in the
Documents.  Any reduction in the Obligations due to application of the Award
shall take effect only upon Lender’s actual receipt and application of the Award
to the Obligations.  If the Property shall have been foreclosed, sold pursuant
to any power of sale granted hereunder, or transferred by deed-in-lieu of
foreclosure prior to Lender’s actual receipt of the Award, Lender may apply the
Award received to the extent of any deficiency upon such sale and Costs incurred
by Lender in connection with such sale.


Section 3.09                      Liens and Liabilities.  Borrower shall pay
when due all claims and demands of mechanics, materialmen, laborers and others
for any work performed or materials delivered for the Property or the
Improvements (collectively, “Property Payables”); provided, however, Borrower
shall have the right to contest in good faith any such claim or demand, so long
as it does so diligently, by appropriate proceedings and without prejudice to
Lender and provided that neither the Property nor any interest therein would be
in any danger of sale, loss or forfeiture as a result of such proceeding or
contest.  In the event that a mechanic’s or materialman's lien or similar
proceeding is filed against the Property, or a claim is filed against Borrower
or any Recourse Parties, and Borrower shall contest such lien, proceeding or
claim, Borrower shall promptly notify Lender of such contest and thereafter
shall, upon Lender’s request, promptly provide a bond, cash deposit or other
security satisfactory to Lender to protect Lender’s interest and security should
the contest be unsuccessful.  If Borrower shall fail to immediately discharge or
provide security against any such lien, proceeding or claim as aforesaid, Lender
may do so and any and all expenses incurred by Lender, together with interest
thereon at the Default Rate from the date advanced by Lender until actually paid
by Borrower, shall be immediately paid by Borrower on demand and shall be
secured by this Instrument and by all other Documents securing all or any part
of the Obligations.  Nothing in the Documents shall be deemed or construed as
constituting the consent or request by Lender, express or implied, to any
contractor, subcontractor, laborer, mechanic or materialman for the performance
of any labor or the furnishing of any material for any improvement,
construction, alteration, or repair of the Property.  Borrower further agrees
that Lender does not stand in any fiduciary relationship to Borrower.  Any
contributions made, directly or indirectly, to Borrower by or on behalf of any
of its partners, members, principals or any party related to such parties shall
be treated as equity and shall be subordinate and inferior to the rights of
Lender under the Documents.
 
 
 
17

--------------------------------------------------------------------------------

 
 

 
Section 3.10                      Tax and Insurance Deposits.  At Lender’s
option (exercisable only (i) if the Debt Service Coverage (as defined in the
Loan Agreement) as to all Properties (as defined in the Loan Agreement) shall be
less than 1.75 to 1.00, or (ii) there shall be an Event of Default under the
Documents, or (iii) in the event that Borrower fails to timely deliver to Lender
evidence of payment of Assessments or insurance premiums as required by
Section 3.03(a) and Section 3.06(d), respectively), Borrower shall make monthly
deposits (“Deposits”) with Lender equal to one-twelfth (1/12th) of the annual
Assessments (except for income taxes, franchise taxes, ground rents, maintenance
charges and utility charges) and the premiums for insurance required under
Section 3.06 (the “Insurance Premiums”) together with amounts sufficient to pay
these items thirty (30) days before they are due (collectively, the
“Impositions”).  Lender shall estimate the amount of the Deposits until
ascertainable.  At that time, Borrower shall promptly deposit any
deficiency.  Borrower shall promptly notify Lender of any changes to the
amounts, schedules and instructions for payment of the Impositions.  Borrower
authorizes Lender or its agent to obtain the bills for Assessments directly from
the appropriate tax or governmental authority.  All Deposits are pledged to
Lender and shall constitute additional security for the Obligations.  The
Deposits shall be held by Lender without interest (except to the extent required
under Laws) and may be commingled with other funds.  If (i) there is no Event of
Default at the time of payment, (ii) Borrower has delivered bills or invoices to
Lender for the Impositions in sufficient time to pay them when due, and
(iii) the Deposits are sufficient to pay the Impositions or Borrower has
deposited the necessary additional amount, then Lender shall pay the Impositions
prior to their due date.  Any Deposits remaining after payment of the
Impositions shall, at Lender’s option, be credited against the Deposits required
for the following year or paid to Borrower.  If an Event of Default occurs, the
Deposits may, at Lender’s option, be applied to the Obligations in any order of
priority.  Any application to principal shall be deemed a voluntary prepayment
subject to the Prepayment Premium.  Borrower shall not claim any credit against
the principal and interest due under the Note for the Deposits.  Upon an
assignment or other transfer of this Instrument, Lender may pay over the
Deposits in its possession to the assignee or transferee and then it shall be
completely released from all liability with respect to the Deposits.  Borrower
shall look solely to the assignee or transferee with respect thereto.  This
provision shall apply to every transfer of the Deposits to a new assignee or
transferee.  Subject to Article V, a transfer of title to the Land shall
automatically transfer to the new owner the beneficial interest in the
Deposits.  Upon full payment and satisfaction of this Instrument or, at Lender’s
option, at any prior time, the balance of the Deposits in Lender’s possession
shall be paid over to the record owner of the Land and no other party shall have
any right or claim to the Deposits.  Lender may transfer all its duties under
this Section to such servicer or financial institution as Lender may
periodically designate and Borrower agrees to make the Deposits to such servicer
or institution.
 
 
 
18

--------------------------------------------------------------------------------

 
 

 
Section 3.11                      ERISA.


(a)           Borrower understands and acknowledges that, as of the date hereof,
the source of funds from which Lender is extending the Loan will include one or
more of the following accounts: (i) an “insurance company general account,” as
that term is defined in Prohibited Transaction Class Exemption (“PTE”) 95-60 (60
Fed. Reg. 35925 (Jul. 12, 1995)), as to which Lender meets the conditions for
relief in Sections I and IV of PTE 95-60; (ii) pooled and single client
insurance company separate accounts, which are subject to the provisions of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and
(iii) one or more insurance company separate accounts maintained solely in
connection with fixed contractual obligations of the insurance company, under
which the amounts payable or credited to the plan are not affected in any manner
by the investment performance of the separate account.


(b)           Borrower represents and warrants to Lender that (i) Borrower is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower
is not a “party in interest”, as defined in Section 3(14) of ERISA, other than
as a service provider or an affiliate of a service provider, to any employee
benefit plan that has invested in a separate account described in
Section 3.11(a)(ii) above, from which funds have been derived to make the Loan,
or if so, the execution of the Documents and making of the Loan thereunder do
not constitute nonexempt prohibited transactions under ERISA; (iii) Borrower is
not subject to state statutes regulating investments and fiduciary obligations
with respect to governmental plans, or if subject to such statutes, is not in
violation thereof in the execution of the Documents and the making of the Loan
thereunder; (iv) the assets of Borrower do not constitute “plan assets” of one
or more plans within the meaning of 29 C.F.R. Section 2510.3-101; and (v) one or
more of the following circumstances is true:  (1) equity interests in Borrower
are publicly offered securities, within the meaning of 29 C.F.R.
Section 2510.3-101(b)(2); (2) less than twenty-five percent (25%) of all equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. Section 2510.3-101(f)(2); or (3) Borrower qualifies as an “operating
company,” a “venture capital operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. Section 2510.3-101(c), (d) or (e),
respectively.


(c)           Borrower shall deliver to Lender such certifications and/or other
evidence periodically requested by Lender, in its sole discretion, to verify the
representations and warranties in Section 3.11(b) above.  Failure to deliver
these certifications or evidence, breach of these representations and
warranties, or consummation of any transaction which would cause this Instrument
or any exercise of Lender’s rights under this Instrument to (i) constitute a
non-exempt prohibited transaction under ERISA or (ii) violate ERISA or any state
statute regulating governmental plans (collectively, a “Violation”), shall be an
Event of Default.  Notwithstanding anything in the Documents to the contrary, no
sale, assignment, or transfer of any direct or indirect right, title, or
interest in Borrower or the Property (including creation of a junior lien,
encumbrance or leasehold interest) shall be permitted which would, in Lender’s
opinion, negate Borrower’s representations in this Section or cause a
Violation.  At least fifteen (15) days before consummation of any of the
foregoing, Borrower shall obtain from the proposed transferee or lienholder
(i) a certification to Lender that the representations and warranties of this
Section 3.11 will be true after consummation and (ii) an agreement to comply
with this Section 3.11.


Section 3.12                      Environmental Representations, Warranties, and
Covenants .


(a)           Environmental Representations and Warranties.  Borrower represents
and warrants, to the best of Borrower’s knowledge (after due inquiry and
investigation, consisting of the Borrower's existing environmental reports with
respect to the Property as delivered to Lender) and additionally based upon the
environmental site assessment reports of the Property (collectively, the
“Environmental Report”), that except as fully disclosed in the Environmental
Report delivered to and approved by Lender:  (i) there are no Hazardous
Materials (defined below) or underground storage tanks affecting the Property
(“affecting the Property” shall mean “in, on, under, stored, used or migrating
to or from the Property”) except for (A) routine office, cleaning, janitorial,
maintenance and other materials and supplies necessary to operate the Property
or used in connection with general office uses for its current use (or relating
to historic uses disclosed in the Environmental Report) and (B) Hazardous
Materials that are (1) in compliance with Environmental Laws (defined below),
(2) have all required permits, and (3) are in only the amounts necessary to
operate the Property or necessary in connection with the general office uses of
any Tenant at the Property;  (ii) there are no present or threatened Releases
(defined below) of Hazardous Materials in violation of any Environmental Law
affecting the Property (and no past Releases of Hazardous Materials in material
violation of any Environmental Law affecting the Property);  (iii) there is no
present non-compliance with Environmental Laws or with permits issued pursuant
thereto (and no past material non-compliance with Environmental Laws or with
permits issued pursuant thereto);  (iv) Borrower does not know of, and has not
received, any written or oral notice or communication from any person relating
to Hazardous Materials affecting the Property in violation of Environmental
Laws;  and (v) Borrower has provided to Lender, in writing, all material
information relating to environmental conditions affecting the Property known to
Borrower or contained in Borrower’s files.  “Environmental Law” means any
present and future federal, state and local laws, statutes, ordinances, rules,
regulations, standards, policies and other government directives or
requirements, as well as common law, that apply to Borrower or the Property and
relate to Hazardous Materials including the Comprehensive Environmental
Response, Compensation and Liability Act and the Resource Conservation and
Recovery Act.  “Hazardous Materials” shall mean petroleum and petroleum products
and compounds containing them, including gasoline, diesel fuel and
oil;  explosives, flammable materials;  radioactive materials;  polychlorinated
biphenyls (“PCBs”) and compounds containing them;  lead and lead-based paint;
Microbial Matter, infectious substances, asbestos or asbestos-containing
materials in any form that is or could become friable;  underground or
above-ground storage tanks, whether empty or containing any substance;  any
substance the presence of which on the Property is prohibited by any federal,
state or local authority;  any substance that requires special handling;  and
any other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material”, “hazardous waste”, “toxic substance”, “toxic
pollutant”, “contaminant”, or “pollutant” within the meaning of any
Environmental Law.  “Release” of any Hazardous Materials includes any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, pumping,
pouring, escaping, dumping, disposing or other movement of Hazardous
Materials.  “Microbial Matter” shall mean the presence of fungi or bacterial
matter which reproduces through the release of spores or the splitting of cells,
including, but not limited to, mold, mildew and viruses, whether or not such
Microbial Matter is living.
 
 
 
19

--------------------------------------------------------------------------------

 
 

 
(b)           Environmental Covenants.  Borrower covenants and agrees that
Borrower shall comply with (and shall use reasonable efforts to cause all
occupants at the Property to comply with, as such covenants applies to each such
occupant) the following:  (i) all use and operation of the Property shall be in
compliance with all Environmental Laws and required permits; (ii) there shall be
no Releases of Hazardous Materials affecting the Property in violation of
Environmental Laws; (iii) there shall be no Hazardous Materials affecting the
Property except (A) routine office, cleaning, janitorial supplies, maintenance
and other materials and supplies necessary to operate the Property or used in
connection with general office uses, (B) in compliance with all Environmental
Laws, (C) in compliance with all required permits, and (D) (1) in only the
amounts necessary to operate the Property, (2) necessary in connection with the
general office uses of any Tenant at the Property, or (3) as shall have been
fully disclosed to and approved by Lender in writing; (iv) the Property shall be
kept free and clear of all liens and encumbrances imposed by any Environmental
Laws due to any act or omission by Borrower or any person (the “Environmental
Liens”); (v) Borrower shall, at its sole expense, fully and expeditiously
cooperate in a reasonably prompt manner with the Lender in all activities
performed under Section 3.12(c) including providing all relevant information and
making knowledgeable persons available for interviews; (vi) Borrower shall, at
its sole expense, (A) perform any environmental site assessment or other
investigation of environmental conditions at the Property upon Lender’s request
based on Lender’s reasonable belief that the Property is not in compliance with
all Environmental Laws, (B) share with Lender the results and reports of such
site assessment or investigation and Lender and the applicable Indemnified
Parties (defined below) shall be entitled to rely on such results and reports,
and (C) complete any remediation of Hazardous Materials affecting the Property
or other actions required by any Environmental Laws; (vii) Borrower shall use
diligent efforts to enforce the obligations of each Tenant or other user of the
Property to refrain from violation of any Environmental Law; (viii) Borrower
shall promptly notify Lender in writing after it becomes aware of (A) the
presence, Release, or threatened Release of Hazardous Materials affecting the
Property in violation of Environmental Laws, (B) any non-compliance of the
Property with any Environmental Laws, (C) any actual or potential Environmental
Lien, (D) any required or proposed remediation of environmental conditions
relating to the Property, or (E) any written or oral communication or notice
from any person relating to Hazardous Materials affecting the Property, or any
oral communication relating to or alleging any violation or potential violation
of Environmental Law, and (ix) if an Asbestos Operation and Maintenance Plan and
any other Operation and Maintenance Plan (collectively, the “O&M Plan”) is in
effect (or required by Lender to be implemented) at the time of the closing of
the Loan, then Borrower shall, at its sole expense, implement and continue the
O&M Plan (with any modifications required to comply with applicable Laws), until
payment and full satisfaction of the Obligations.
 
 
 
20

--------------------------------------------------------------------------------

 
 

 
(c)           Lender’s Rights. Lender and any person designated by Lender may
enter the Property to assess the environmental condition of the Property and its
use including (i) conducting any environmental assessment or audit (the scope of
which shall be determined by Lender) and (ii) taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
invasive testing at all reasonable times when (A) a default has occurred under
the Documents beyond any applicable grace or cure period provided therein,
(B) Lender reasonably believes that a Release has occurred at or affecting the
Property which may be in material violation of Environmental Laws or the
Property is not in material compliance with all Environmental Laws, or (C) the
Loan is being considered for sale (any out-of-pocket expenses incurred in
connection with the entry under clause (C) only shall be at Lender’s
expense).  Borrower shall cooperate with and provide access to Lender and such
person.


Section 3.13                      Electronic Payments .  Unless directed
otherwise in writing by Lender, all payments due under the Documents shall be
made by electronic funds transfer debit entries to Borrower’s account at an
Automated Clearing House member bank satisfactory to Lender or by similar
electronic transfer process selected by Lender.  Each payment due under the
Documents shall be initiated by Lender through the Automated Clearing House
network (or similar electronic process) for settlement on the Due Date (as
defined in the Note) for the payment.  Borrower shall, at Borrower’s sole cost
and expense, direct its bank in writing to permit such electronic fund transfer
debit entries (or similar electronic transfer) to be made by Lender.  Prior to
each payment Due Date under the Documents, Borrower shall deposit and/or
maintain sufficient funds in Borrower’s account to cover each debit entry.  Any
charges or costs, if any, by Borrower’s bank for the foregoing shall be paid by
Borrower.


Section 3.14                      Inspection.  Borrower shall allow Lender and
any person designated by Lender to enter upon the Property and conduct tests or
inspect the Property at all reasonable times.  Borrower shall assist Lender and
such person in effecting said inspection.
 
 
 
21

--------------------------------------------------------------------------------

 
 

 
Section 3.15                      Records, Reports, and Audits.


(a)           Records and Reports.  Borrower shall maintain, in accordance with
generally accepted accounting principles (“GAAP”), complete and accurate books
and records with respect to all operations of or transactions involving the
Property.  Borrower shall furnish Lender (i) annual financial statements for the
Mack-Cali Realty Corporation (the “REIT Corporation”), and Lender agrees that as
to annual financial statements for the REIT Corporation, delivery to Lender
within thirty (30) days after filing with the United States Securities and
Exchange Commission (“SEC”) all financial reports to be filed by the REIT
Corporation, Mack—Cali Realty, L.P. (together with any partnership which is
hereafter the operating partnership for the REIT Corporation, the “Operating
Partnership”) and their subsidiaries with the SEC, including all 10Q, 10K and 8K
reports, shall be acceptable, and (ii) annual operating statements for the
Property [and Lender agrees that as to operating statements for the Property,
the unaudited consolidating financial statement schedule of all individual
property operations of the REIT Corporation and the Operating Partnership, or
that portion of such financial statement schedule relating to the Property, in
the format set forth in the Loan Agreement shall be acceptable] prepared in
accordance with generally accepted accounting principles and certified by an
authorized person, partner or official, together with such additional
information as Lender may reasonably request.  Borrower shall furnish Lender
annual financial statements for any Major Tenants which are not publicly traded
companies (including those listed in the Loan Agreement), and, upon written
request of Lender, with respect to any other Major Tenants, in each case to the
extent Borrower has the right to obtain such statements under the applicable
Lease (and Borrower agrees that Borrower will pursue obtaining such statements
actively and diligently), together with such additional information as Lender
may reasonably request.  As to financial statements of such tenants (a “Tenant
Statement”), in the event of any failure of Borrower to deliver a Tenant
Statement, the $500.00 per month per statement late fee owing with respect to
late financial statements as set forth below shall increase after any 12 months
of delinquency as to any such Tenant Statement by an additional $250 per month
per statement ($750 for months 13 through 24, $1000 for months 24 through 36,
and so on).  Without limiting the obligation to pay the late fees as set forth
in the preceding sentence, Lender shall have the right to deliver to Borrower a
notice of default from Lender under this Instrument and the Documents for
Borrower's failure to obtain and deliver a Tenant Statement for any month when
any such Tenant Statement remains outstanding, provided, however, that Borrower
shall be entitled to cure such failure either by the delivery of such Tenant
Statement within thirty (30) days after such notice (in which event the
underlying failure shall be cured) from Lender or by the delivery to such tenant
within thirty (30) days after such notice from Lender of written notice (a
“Tenant Default Notice”) of such tenant's default under the terms of tenant's
lease (in which event the underlying failure shall not be cured but the failure
shall not ripen into an Event of Default hereunder unless in a succeeding month
a new notice of default is sent by Lender to Borrower and Borrower thereafter
fails to so cure such default) (and provided, further, however, that Lender
agrees that Borrower shall not be obligated to terminate a tenant's lease solely
on account of such failure of such tenant to comply with such obligation), and
Borrower shall deliver to Lender copies of all correspondence received by or
sent by or on behalf of Borrower or its agents with respect to such Tenant
Statements.


           (b)           Delivery of Reports.  All of the reports, statements,
and items required under this Section shall be (i) certified as being true,
correct, and accurate by an authorized person, partner, or officer of the
delivering party or, at the deliverer’s option, audited by a Certified Public
Accountant; (ii) prepared in accordance with GAAP and satisfactory to Lender in
form and substance; and (iii) delivered within the deadlines set forth
above.  If any one report, statement, or item is not received by Lender on its
due date, a late fee of Five Hundred and No/100 Dollars ($500.00) per month
shall be due and payable by Borrower.  If any one report, statement, or item is
not received within thirty (30) days after written notice from Lender to
Borrower that such report, statement or items was not received by its due date,
Lender may immediately declare an Event of Default under the
Documents.  Borrower shall (i) provide Lender with such additional financial,
management, or other information regarding Borrower, any general partner of
Borrower, or the Property, as Lender may reasonably request (including, but not
limited to, copies of statements from the Clearing Bank, as defined in that
certain Cash Management Agreement between Borrower and Lender of even date
herewith, with respect to collections in each of the accounts comprising
Property Account A, as defined in such Cash Management Agreement), and (ii) upon
Lender’s request, deliver all items required by Section 3.15 in an electronic
format (i.e. on computer disks) or by electronic transmission acceptable to
Lender.
 
 
 
22

--------------------------------------------------------------------------------

 
 

 
(c)           Inspection of Records.  Borrower shall allow Lender or any person
designated by Lender to examine, audit, and make copies of all such books and
records and all supporting data at the place where these items are located at
all reasonable times after reasonable advance notice;  provided that no notice
shall be required after any default under the Documents.  Borrower shall assist
Lender in effecting such examination.  Upon five (5) days’ prior notice, Lender
may inspect and make copies of Borrower’s or any general partner of Borrower’s
income tax returns with respect to the Property for the purpose of verifying any
items referenced in this Section.


Section 3.16                      Borrower’s Certificates. Within fifteen (15)
days after Lender’s request, Borrower shall furnish a written certification to
Lender and any Investors (defined below) as to (a) the amount of the Obligations
outstanding;  (b) the interest rate, terms of payment, and maturity date of the
Note;  (c) the date to which payments have been paid under the
Note;  (d) whether any offsets or defenses exist against the Obligations and a
detailed description of any listed;  (e) whether all Leases are in full force
and effect and have not been modified (or if modified, setting forth all
modifications);  (f) the date to which the Rents have been paid;  (g) whether,
to the best knowledge of Borrower, any defaults exist under the Leases and a
detailed description of any listed;  (h) the security deposit held by Borrower
under each Lease and that such amount is the amount required under such
Lease;  (i) whether there are any defaults (or events which with the passage of
time and/or giving of notice would constitute a default) under the Documents and
a detailed description of any listed;  (j) whether the Documents are in full
force and effect;  and (k) any other matters reasonably requested by Lender
related to the Leases, the Obligations, the Property, or the Documents.  For all
non-residential properties and promptly upon Lender’s request, Borrower shall
use its best efforts to deliver a written certification to Lender and  Investors
from Tenants specified by Lender that:  (a) their Leases are in full force and
effect;  (b) there are no defaults (or events which with the passage of time
and/or the giving of notice would constitute a default) under their Leases or,
if any exist, a detailed description of any listed;  (c) none of the Rents have
been paid more than one month in advance;  (d) there are no offsets or defenses
against the Rents or, if any exist,  a detailed description of any listed;  and
(e) any other matters reasonably requested by Lender related to the
Leases;  provided, however, that Borrower shall not have to pay money to a
Tenant to obtain such certification, but it will deliver a landlord’s
certification for any certification it cannot obtain.


Section 3.17                      Full Performance Required;  Survival of
Warranties.  All representations and warranties of Borrower in the Loan
application or made in connection with the Loan shall survive the execution and
delivery of the Documents and Borrower shall not perform any action, or permit
any action to be performed, which would cause any of the warranties and
representations of Borrower to become untrue in any manner, except for such
actions as may be expressly permitted by the terms and conditions of this
Instrument or any of the other Documents.


Section 3.18                      Additional Security.  No other security now
existing or taken later to secure the Obligations shall be affected by the
execution of the Documents and all additional security shall be held as
cumulative.  The taking of additional security, execution of partial releases,
or extension of the time for the payment obligations of Borrower shall not
diminish the effect and lien of this Instrument and shall not affect the
liability or obligations of any maker or guarantor.  Neither the acceptance of
the Documents nor their enforcement shall prejudice or affect Lender’s right to
realize upon or enforce any other security now or later held by Lender.  Lender
may enforce the Documents or any other security in such order and manner as it
may determine in its discretion.
 
 
 
23

--------------------------------------------------------------------------------

 
 

 
Section 3.19                      Further Acts.  Borrower shall take all
necessary actions to (i) keep valid and effective the lien and rights of Lender
under the Documents and (ii) protect the lawful owner of the
Documents.  Promptly upon request by Lender and at Borrower’s expense, Borrower
shall execute additional instruments and take such actions as Lender reasonably
believes are necessary or desirable to (a) maintain or grant Lender a
first-priority, perfected lien on the Property, (b) grant to Lender, to the
fullest extent permitted by Laws, the right to foreclose on, or transfer title
to, the Property non-judicially, (c) correct any error or omission in the
Documents; and (d) effect the intent of the Documents, including
filing/recording the Documents, additional mortgages or deeds of trust,
financing statements, and other instruments.


Section 3.20                      Compliance with Anti-Terrorism Regulations.


(a)           Borrower hereby covenants and agrees that neither Borrower nor any
guarantor, nor any persons or entities holding any legal or beneficial interest
whatsoever in Borrower or any guarantor (whether directly or indirectly), other
than (i) Individual Shareholders and (ii) limited partners in Mack-Cali Realty,
L.P., will knowingly conduct business with or engage in any transaction with any
person or entity named on any of the OFAC Lists or any person or entity included
in, owned by, controlled by, acting for or on behalf of, providing assistance,
support, sponsorship, or services of any kind to, or otherwise associated with
any of the persons or entities referred to or described in the OFAC
Lists.  Borrower will not grant any consent or permission, nor direct, any
Individual Shareholders or limited partners in Mack-Cali Realty, L.P. to conduct
business with or engage in any transaction with any person or entity named on
any of the OFAC Lists or any person or entity included in, owned by, controlled
by, acting for or on behalf of, providing assistance, support, sponsorship, or
services of any kind to, or otherwise associated with any of the persons or
entities referred to or described in the OFAC Lists, and should Borrower become
aware of any such activity, Borrower shall promptly report such activity as and
to the extent required by applicable law.


(b)           Borrower hereby covenants and agrees that it will comply at all
times with the requirements of Executive Order 13224; the International
Emergency Economic Powers Act, 50 U.S.C. Sections 1701-06; the United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56; the Iraqi Sanctions Act, Pub. L.
101-513, 104 Stat. 2047-55; the United Nations Participation Act, 22 U.S.C.
Section 287c; the Antiterrorism and Effective Death Penalty Act, (enacting 8
U.S.C. Section 219, 18 U.S.C. Section 2332d, and 18 U.S.C. Section 2339b); the
International Security and Development Cooperation Act, 22 U.S.C. Section 2349
aa-9; the Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism
List Governments Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign
Terrorist Organizations Sanctions Regulations, 31 C.F.R. Part 597 and any
similar laws or regulations currently in force or hereafter enacted
(collectively, the “Anti-Terrorism Regulations”).


(c)           Borrower hereby covenants and agrees that if it becomes aware or
receives any notice that Borrower, any guarantor or the Property, or any person
or entity holding any legal or beneficial interest whatsoever (whether directly
or indirectly) in Borrower, any guarantor or in the Property, is named on any of
the OFAC Lists (such occurrence, an “OFAC Violation”), Borrower will immediately
(i) give notice to Lender of such OFAC Violation, and (ii) comply with all Laws
applicable to such OFAC Violation (regardless of whether the party included on
any of the OFAC Lists is located within the jurisdiction of the United States of
America), including, without limitation, the Anti-Terrorism Regulations, and
Borrower hereby authorizes and consents to Lender’s taking any and all steps
Lender deems necessary, in its sole discretion, to comply with all Laws
applicable to any such OFAC Violation, including, without limitation, the
requirements of the Anti-Terrorism Regulations (including the “freezing” and/or
“blocking” of assets).
 
 
 
24

--------------------------------------------------------------------------------

 
 

 
(d)           Upon Lender’s request from time to time during the term of the
Loan, Borrower agrees to deliver a certification confirming that the
representations and warranties set forth in Section 2.09 above remain true and
correct as of the date of such certificate and confirming Borrower’s and any
guarantor’s compliance with this Section 3.20.


Section 3.21                      Compliance with Property as Single
Asset.  Borrower hereby covenants and agrees that (i) during the term of the
Loan, Borrower shall not own any assets in addition to the Property, (ii) the
Property shall remain as a single property or project, and (iii) during the term
of the Loan, the Property shall generate substantially all of the gross income
of Borrower and there shall be no substantial business being conducted, either
directly or indirectly, by Borrower other than the business of owning and
operating the Property and the activities incidental thereto.


ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION


Section 4.01                      Expenses and Advances.  Borrower shall pay all
reasonable appraisal, recording, filing, registration, brokerage (exclusive of
any brokerage fees or commissions incurred solely by Lender), abstract, title
insurance (including premiums), title searches and examinations, surveys and
similar data and assurances with respect to title, U.C.C. search, escrow,
attorneys’ (both in-house staff and retained attorneys, except that payment
would not be required for in house staff for routine loan servicing performed in
the ordinary course of business and for the performance of which Lender is not
routinely reimbursed by other borrowers in the ordinary course of Lender’s
business), engineers’, environmental engineers’, environmental testing, and
architects’ fees, costs (including travel), expenses, and disbursements incurred
by Borrower or Lender and reasonable fees charged by Lender in connection with
the granting, closing (except that payment would not be required for in house
staff for the granting and closing of the Loan), servicing (other than routine
loan servicing performed in the ordinary course of business and for the
performance of which Lender is not routinely reimbursed by other borrowers in
the ordinary course of Lender’s business), and enforcement of (a) the Loan and
the Documents or (b) attributable to Borrower as owner of the Property.  The
term “Costs” shall mean any of the foregoing incurred in connection with (a) any
default by Borrower under the Documents, (b) the routine (other than routine
loan servicing performed in the ordinary course of business and for the
performance of which Lender is not routinely reimbursed by other borrowers in
the ordinary course of Lender’s business) servicing of the Loan in response to
requests by Borrower, or (c) the exercise, enforcement, compromise, defense,
litigation, or settlement of any of Lender’s rights or remedies under the
Documents or relating to the Loan or the Obligations.  If Borrower fails to pay
any amounts or perform any actions required under the Documents, Lender may (but
shall not be obligated to) advance sums to pay such amounts or perform such
actions.  Borrower grants Lender the right to enter upon and take possession of
the Property to prevent or remedy any such failure and the right to take such
actions in Borrower’s name.  No advance or performance shall be deemed to have
cured a default by Borrower.  All (a) sums advanced by or payable to Lender per
this Section or under applicable Laws, (b) except as expressly provided in the
Documents, payments due under the Documents which are not paid in full when due,
and (c) Costs, shall:  (i) be deemed demand obligations, (ii) bear interest from
the date of demand at the Default Rate until paid if not paid on demand,
(iii) be part of, together with such interest, the Obligations, and (iv) be
secured by the Documents.  Lender, upon making any such advance, shall also be
subrogated to rights of the person receiving such advance.
 
 
 
25

--------------------------------------------------------------------------------

 
 

 
Section 4.02                      Subrogation.  If any proceeds of the Note were
used to extinguish, extend or renew any indebtedness on the Property, then, to
the extent of the funds so used, (a) Lender shall be subrogated to all rights,
claims, liens, titles and interests existing on the Property held by the holder
of such indebtedness and (b) these rights, claims, liens, titles and interests
are not waived but rather shall (i) continue in full force and effect in favor
of Lender and (ii) are merged with the lien and security interest created by the
Documents as cumulative security for the payment and performance of the
Obligations.


ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY


Section 5.01                      Due-on-Sale or Encumbrance.  It shall be an
Event of Default and, at the sole option of Lender, Lender may accelerate the
Obligations and the entire Obligations (including any Prepayment Premium) shall
become immediately due and payable, if, without Lender’s prior written consent
(which consent may be given or withheld for any or for no reason or given
conditionally, in Lender’s sole discretion) any of the following shall occur:


 
(i)
Borrower shall sell, convey, assign, transfer, dispose of or otherwise be
divested of its title to the Property;



 
(ii)
Borrower shall mortgage, convey security title to, or otherwise encumber or
cause to be encumbered the Property or any interest therein in any manner or way
(whether direct or indirect, voluntary or involuntary); or



 
(iii)
in the event of:



 
(a)
except as set forth below in Section 5.02, 5.03 and 5.04 below, any merger,
consolidation or dissolution involving, or the sale or transfer of all or
substantially all of the assets of, Borrower or of any general partner of
Borrower (or of Mack-Cali Realty Corporation or the then existing operating
partnership of Mack-Cali Realty Corporation);



 
(b)
except as set forth below in Section 5.02, 5.03 and 5.04 below, the transfer (at
one time or over any period of time) of 49% or more of:



 
(1)
(x) any ownership interests in the Borrower, regardless of the type or form of
entity of Borrower, (y) the voting stock or ownership interest of any
corporation or limited liability company which is, respectively, general partner
or managing member of Borrower or any corporation or limited liability company
directly or indirectly owning 49% or more of any such corporation or limited
liability company, or (z) the ownership interests of any owner of fifty percent
(50%) or more of the beneficial interests of Borrower if Borrower is a trust; or



 
(2)
except as provided in Section 5.02, 5.03 and 5.04 below, any general
partnership, managing member or controlling interest in (x) Borrower, (y) an
entity which is in Borrower’s chain of ownership and which is derivatively
liable for the obligations of Borrower, or (z) any entity that has the right to
participate directly or indirectly in the control of the management or
operations of Borrower; or

 
 
 
26

--------------------------------------------------------------------------------

 
 

 
 
(c)
except as set forth in Section 5.02, 5.03 and 5.04 below, in the event of the
conversion of any general partnership interest in Borrower to a limited
partnership interest, if Borrower is a partnership; or



 
(d)
except as set forth in Section 5.02, 5.03 and 5.04 below, in the event of any
change, removal, or resignation of any general partner of Borrower, if Borrower
is a partnership; or



 
(e)
except as set forth in Section 5.02, 5.03 and 5.04 below, in the event of any
change, removal, addition, or resignation of a managing member of Borrower (or
if no managing member, any member), if Borrower is a limited liability company;



 
(f)
Borrower shall (i) obtain any secured or unsecured debt except for customary and
reasonable short-term trade payables (including, without limitation, equipment
leases) obtained and repaid in the ordinary course of Borrower’s business or
(ii) guarantee, or otherwise agree to be liable for (whether conditionally or
unconditionally), any obligation of any person or entity.



This provision shall not apply to transfers of title or interest under any will
(or applicable law of descent) or transfers of limited partnership interests to
other wholly owned subsidiaries of the Mack-Cali Realty Corporation (the “REIT
Corporation”) or Mack—Cali Realty, L.P. (together with any partnership that is
hereafter the operating partnership for the REIT Corporation, the “Operating
Partnership”).


Section 5.02                      Certain Transfers Excluded.  Notwithstanding
the foregoing and subject to Section 5.03 and 5.04 below, Section 5.01 shall not
apply to transfers of publicly traded REIT stock in the REIT Corporation, and
Section 5.01 shall not apply to transfers of limited partnership interests in
the Operating Partnership or to the admission of additional limited partners in
the Operating Partnership.


Section 5.03                      Merger.  Notwithstanding the foregoing and
subject to Section 5.05 below, so long as the Loan is still secured by this
Instrument, if no Event of Default (or event which with the passage of time or
the giving of notice or both would be an Event of Default) has occurred and is
continuing, Lender agrees that, upon forty five (45) days prior written request
of Borrower, Lender shall consent to the transfer of beneficial interests in the
Borrower in connection with any merger of the REIT Corporation or the Operating
Partnership into another Person, if:


 
(i)
the proposed transferee [the “Successor Entity”; as used herein, such term
includes the surviving party from such merger other than the Operating
Partnership, REIT Corporation or an entity controlled by the shareholders of the
REIT Corporation and/or unit holders of the Operating Partnership (in which
event no such consent shall be required)] of the Property is a United States
person;



 
(ii)
Borrower pays Lender a non-refundable servicing fee (of $25,000.00) at the time
of the request, and an additional fee equal to 0.25% of the outstanding
principal balance of the Loan (less the $25,000.00 paid at the time of the
request) at the time of the transfer;

 
 
(iii)
at Lender's option, Lender's title policy is endorsed to verify the first
priority of this Instrument at Borrower's expense (to bring forward the
effective date thereof and set forth the current schedule of subordinate matters
with respect to title, provided, however, that if any element of such
endorsement shall require payment of a new full title premium, Lender agrees to
accept a title company certification or title report in lieu of such element);

 
 
 
27

--------------------------------------------------------------------------------

 
 

 
 
(iv)
the Successor Entity expressly assumes all obligations applicable to the
Operating Partnership or the REIT Corporation under the Documents and executes
any documents reasonably required by Lender, and all of these documents are
reasonably satisfactory in form and substance to Lender;



 
(v)
Borrower shall deliver to Lender copies of all transfer documents and merger
documents (to the extent Borrower is permitted by law to reveal such documents);



 
(vi)
the Successor Entity complies with and delivers the ERISA Certificate and
Indemnification Agreement described in the guidelines with respect thereto then
applicable to Lender's mortgage loans (the “Guidelines”) and the Successor
Entity provides representations and warranties satisfactory to Lender regarding
the Anti-Terrorism Lists and the Anti-Terrorism and Anti-Money Laundering Laws
in accordance with the guidelines with respect thereto then applicable to
Lender's mortgage loans;



 
(vii)
Borrower or the Successor Entity pays all reasonable fees, costs, and expenses
incurred by Lender in connection with the proposed transfer, including, without
limitation, all legal (for both outside counsel and Lender's staff attorneys),
accounting, title insurance, documentary stamps taxes, intangibles taxes,
mortgage taxes, recording fees, and appraisal fees, whether or not the transfer
is actually consummated.



Section 5.04                      Certain Affiliate
Transactions.  Notwithstanding the foregoing and subject to Section 5.05 below,
Lender agrees that, upon fifteen (15) days prior written request of Borrower,
Borrower, and any transferee of Borrower permitted below, may engage in the
transactions described below, provided that all of the following conditions are
met:


 
(i)
there is no Event of Default under the Documents (or event which with the
passage of time or the giving of notice or both would be an Event of Default);



 
(ii)
the transferee (or successor entity) expressly assumes all applicable
obligations under the Documents and executes any documents reasonably required
by Lender, and all of these documents are satisfactory in form and substance to
Lender;



 
(iii)
Lender reasonably approves the form and content of all transfer documents, and
Lender is furnished with a certified copy of the recorded transfer documents;



 
(iv)
the transferee complies with and delivers the ERISA Certificate and
Indemnification Agreement described in the Guidelines and the transferee
provides representations and warranties satisfactory to Lender regarding the
Anti-Terrorism Lists and the Anti-Terrorism and Anti-Money Laundering Laws in
accordance with the guidelines with respect thereto then applicable to Lender's
mortgage loans;



 
(v)
Borrower pays Lender a non-refundable servicing fee (of $1,000.00 per Property)
at the time of the request; and



 
(vi)
payment by Borrower or the proposed transferee (or successor entity) of (1) all
costs and expenses incurred by Lender for the processing of said transfer
including a processing fee; (2) any documentary stamp taxes, intangible taxes,
recording fees, and other costs and expenses required in connection with the
assumption agreement and any modification of the Documents, and (3) all other
costs and expenses (including attorneys' fees and expenses for Lender's staff
attorneys and outside counsel) of the preparation of the assumption agreement
and any modification of the Documents.

 
 
 
28

--------------------------------------------------------------------------------

 
 

 
Provided all of the foregoing conditions are fulfilled with respect to each such
transfer, Borrower may engage in the following transactions, and the provisions
of this Section shall not apply to (and no other provision of the Documents
shall prohibit, subject to compliance with Section 5.05):


 
(a)
the Borrower shall have the right to merge with the Operating Partnership, with
the result that the Operating Partnership shall then be the Borrower on such
Loan; and



 
(b)
the Borrower shall have the right to transfer a Property to another wholly owned
subsidiary of the REIT Corporation or the Operating Partnership.



Section 5.05                      REIT Participation and Ownership.  At all
times, (a) the REIT Corporation (and/or a wholly owned qualified REIT
subsidiary), or, after a merger transaction involving the REIT Corporation in
accordance with Section 5.03 above, the Successor Entity to the REIT
Corporation, shall at all times remain the sole general partner (or the sole
general partners) of the Operating Partnership, and (b) the REIT Corporation and
the Operating Partnership, or, after a merger transaction in accordance with
Section 5.03 above, the Successor Entity, shall own, directly or indirectly
through qualified REIT subsidiaries, 100% of the Borrower.


ARTICLE VI - DEFAULTS AND REMEDIES


Section 6.01                      Events of Default.  The following shall be an
“Event of Default”:


(a)           if Borrower fails to make any payment required under the Documents
when due and such failure continues for five (5) days after written
notice;   provided, however, that if Lender gives one (1) notice of such a
default within any twelve (12) month period, Borrower shall have no further
right to any notice of such a default during the next following twelve (12)
month period;  provided, further, however, Borrower shall have no right to any
such notice upon the maturity date of the Note;


               (b)           except for defaults listed in the other subsections
of this Section 6.01, if Borrower fails to perform or comply with any other
provision contained in the Documents that is capable of cure by the payment of
money and the default is not cured within fifteen (15) days of Lender providing
written notice thereof;  provided, however, that if Lender gives one (1) notice
of such a default within any twelve (12) month period, Borrower shall have no
further right to any notice of such a default during the next following twelve
(12) month period;


(c)           except for defaults listed in the other subsections of this
Section 6.01, if Borrower fails to perform or comply with any other provision
contained in the Documents and the default is not cured within thirty (30) days
after Lender providing written notice thereof (the “Grace Period”);  provided,
however, that Lender may extend the Grace Period up to an additional sixty (60)
days (for a total of ninety (90) days from the date of default) if (i) Borrower
immediately commences and diligently pursues the cure of such default and
delivers (within the Grace Period) to Lender a written request for more time and
(ii) Lender determines in good faith that (1) such default cannot be cured
within the Grace Period but can be cured within ninety (90) days after the
default, (2) no lien or security interest created by the Documents will be
impaired prior to completion of such cure, and (3) Lender’s immediate exercise
of any remedies provided hereunder or by law is not necessary for the protection
or preservation of the Property or Lender’s security interest;
 
 
 
29

--------------------------------------------------------------------------------

 
 

 
(d)           if any representation made (i) in connection with the Loan or the
Obligations or (ii) in the Loan application or Documents shall be false or
misleading in any material respect;


(e)           if any default under Article V occurs;


(f)           if Borrower shall (i) become insolvent, (ii) make a transfer in
fraud of creditors, (iii) make an assignment for the benefit of its creditors,
(iv) not be able to pay its debts as such debts become due, or (v) admit in
writing its inability to pay its debts as they become due;


(g)           if any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding, or any other proceedings for the relief of debtors, is
instituted by or against Borrower, and, if instituted against Borrower, is
allowed, consented to, or not dismissed within the earlier to occur of
(i) ninety (90) days after such institution or (ii) the filing of an order for
relief;


(h)           if any of the events in Sections 6.01 (f) or (g) shall occur with
respect to any (i) managing member of Borrower (if Borrower is a limited
liability company), (ii) general partner of Borrower (if Borrower is a
partnership), or (iii) guarantor of payment and/or performance of any of the
Obligations;


(i)           if the Property shall be taken, attached, or sequestered on
execution or other process of law in any action against Borrower;


(j)           if any default occurs under the Environmental Indemnity (defined
below) and such default is not cured within any applicable grace period in that
document;


(k)           if Borrower shall fail at any time to obtain, maintain, renew, or
keep in force the insurance policies required by Section 3.06 within ten (10)
days after written notice;


(l)           if Borrower shall be in default under any other mortgage, deed of
trust, deed to secure debt, or security agreement covering any part of the
Property, whether it be superior or junior in lien to this Instrument;


(m)           if any claim of priority (except based upon a Permitted
Encumbrance) to the Documents by title, lien, or otherwise shall be upheld by
any court of competent jurisdiction or shall be consented to by Borrower;


(n)           (i) the consummation by Borrower of any transaction which would
cause (A) the Loan or any exercise of Lender’s rights under the Documents to
constitute a non-exempt prohibited transaction under ERISA or (B) a violation of
a state statute regulating governmental plans;  (ii) the failure of any
representation in Section 3.11 to be true and correct in all respects;  or
(iii) the failure of Borrower to provide Lender with the written certifications
required by Section 3.11; or
 
 
 
30

--------------------------------------------------------------------------------

 
 

 
(o)           (i) the consummation by Borrower of any transaction which would
cause an OFAC Violation; (ii) the failure of any representation in Section 2.09
to be true and correct in all respects; or (iii) the failure of Borrower to
comply with the provisions of Section 3.20, unless such default is cured within
the lesser of (A) fifteen (15) days after written notice of such default to
Borrower or (B) the shortest cure period, if any, provided for under any Laws
applicable to such matters (including, without limitation, the Anti-Terrorism
Regulations).


Section 6.02                      Remedies.  If an Event of Default occurs,
Lender or any person designated by Lender may (but shall not be obligated to)
take any action (separately, concurrently, cumulatively, and at any time and in
any order) permitted under any Laws, without notice, demand, presentment, or
protest (all of which are hereby waived), to protect and enforce Lender’s rights
under the Documents or Laws including the following actions:


(a)           accelerate and declare the entire unpaid Obligations immediately
due and payable, except for defaults under Section 6.01 (f), (g), (h), or (i)
which shall automatically make the Obligations immediately due and payable;


(b)           judicially or otherwise, (i) completely foreclose this Instrument
or (ii) partially foreclose this Instrument for any portion of the Obligations
due and the lien and security interest created by this Instrument shall continue
unimpaired and without loss of priority as to the remaining Obligations not yet
due;


(c)           sell for cash or upon credit the Property and all right, title and
interest of Borrower therein and rights of redemption thereof, pursuant to power
of sale;


(d)           recover judgment on the Note either before, during or after any
proceedings for the enforcement of the Documents and without any requirement of
any action being taken to (i) realize on the Property or (ii) otherwise enforce
the Documents;


(e)           seek specific performance of any provisions in the Documents;


(f)           apply for the appointment of a receiver, custodian, trustee,
liquidator, or conservator of the Property without (i) notice to any person,
(ii) regard for (A) the adequacy of the security for the Obligations or (B) the
solvency of Borrower or any person liable for the payment of the
Obligations;  and Borrower and any person so liable waives or shall be deemed to
have waived the foregoing and any other objections to the fullest extent
permitted by Laws and consents or shall be deemed to have consented to such
appointment;


(g)           with or without entering upon the Property, (i) exclude Borrower
and any person from the Property without liability for trespass, damages, or
otherwise, (ii) take possession of, and Borrower shall surrender on demand, all
books, records, and accounts relating to the Property, (iii) give notice to
Tenants or any person, make demand for, collect, receive, sue for, and recover
in its own name all Rents and cash collateral derived from the
Property;  (iv) use, operate, manage, preserve, control, and otherwise deal with
every aspect of the Property including (A) conducting its business, (B) insuring
it, (C) making all repairs, renewals, replacements, alterations, additions, and
improvements to or on it, (D) completing the construction of any Improvements in
manner and form as Lender deems advisable, and (E) executing, modifying,
enforcing, and terminating new and existing Leases on such terms as Lender deems
advisable and evicting any Tenants in default;  (v) apply the receipts from the
Property to payment of the Obligations, in any order or priority determined by
Lender, after first deducting all Costs, expenses, and liabilities incurred by
Lender in connection with the foregoing operations and all amounts needed to pay
the Impositions and other expenses of the Property, as well as just and
reasonable compensation for the services of Lender and its attorneys, agents,
and employees;  and/or (vi) in every case in connection with the foregoing,
exercise all rights and powers of Borrower or Lender with respect to the
Property, either in Borrower’s name or otherwise;
 
 
 
31

--------------------------------------------------------------------------------

 
 

 
(h)           release any portion of the Property for such consideration, if
any, as Lender may require without, as to the remainder of the Property,
impairing or affecting the lien or priority of this Instrument or improving the
position of any subordinate lienholder with respect thereto, except to the
extent that the Obligations shall have been actually reduced, and Lender may
accept by assignment, pledge, or otherwise any other property in place thereof
as Lender may require without being accountable for so doing to any other
lienholder;


(i)           apply any Deposits to the following items in any order and in
Lender’s sole discretion:  (A) the Obligations, (B) Costs, (C) advances made by
Lender under the Documents, and/or (D) Impositions;


(j)           take all actions permitted under the U.C.C. of the Property State
including (i) the right to take possession of all tangible and intangible
personal property now or hereafter included within the Property (“Personal
Property”) and take such actions as Lender deems advisable for the care,
protection and preservation of the Personal Property and (ii) request Borrower
at its expense to assemble the Personal Property and make it available to Lender
at a convenient place acceptable to Lender.  Any notice of sale, disposition or
other intended action by Lender with respect to the Personal Property sent to
Borrower at least five (5) days prior to such action shall constitute
commercially reasonable notice to Borrower; or


(k)           take any other action permitted under any Laws.


If Lender exercises any of its rights under Section 6.02(g), Lender shall not
(a) be deemed to have entered upon or taken possession of the Property except
upon the exercise of its option to do so, evidenced by its demand and overt act
for such purpose;  (b) be deemed a beneficiary or mortgagee in possession by
reason of such entry or taking possession;  nor (c) be liable (i) to account for
any action taken pursuant to such exercise other than for Rents actually
received by Lender, (ii) for any loss sustained by Borrower resulting from any
failure to lease the Property, or (iii) any other act or omission of Lender
except for losses caused by Lender’s willful misconduct or gross
negligence.  Borrower hereby consents to, ratifies, and confirms the exercise by
Lender of its rights under this Instrument and appoints Lender as its
attorney-in-fact, which appointment shall be deemed to be coupled with an
interest and irrevocable, for such purposes.


Section 6.03                      Expenses.  All Costs, expenses, or other
amounts paid or incurred by Lender in the exercise of its rights under the
Documents, together with interest thereon at the applicable interest rate
specified in the Note, which shall be the Default Rate unless prohibited by
Laws, shall be (a) part of the Obligations, (b) secured by this Instrument, and
(c) allowed and included as part of the Obligations in any foreclosure, decree
for sale, power of sale, or other judgment or decree enforcing Lender’s rights
under the Documents.


Section 6.04                      Rights Pertaining to Sales.  To the extent
permitted under (and in accordance with) any Laws, the following provisions
shall, as Lender may determine in its sole discretion, apply to any sales of the
Property under Article VI, whether by judicial proceeding, judgment, decree,
power of sale, foreclosure or otherwise:  (a) Lender may conduct a single sale
of the Property or multiple sales of any part of the Property in separate tracts
or in any other manner as Lender deems in its best interests and Borrower waives
any right to require otherwise; (b) if Lender elects more than one sale of the
Property, Lender may at its option cause the same to be conducted simultaneously
or successively, on the same day or on such different days or times and in such
order as Lender may deem to be in its best interests, no such sale shall
terminate or otherwise affect the lien of this Instrument on any part of the
Property not then sold, and Borrower shall pay the costs and expenses of each
such sale; (c) any sale may be postponed or adjourned by public announcement at
the time and place appointed for such sale or for such postponed or adjourned
sale without further notice or such sale may occur, without further notice, at
the time fixed by the last postponement or a new notice of sale may be given;
and (d) Lender may acquire the Property and, in lieu of paying cash, may pay by
crediting against the Obligations the amount of its bid, after deducting
therefrom any sums which Lender is authorized to deduct under the provisions of
the Documents.  After any such sale, Lender shall deliver to the purchaser at
such sale a deed conveying the property so sold, but without any covenant or
warranty, express or implied.  The recitals in any such deed of any matters or
facts shall be conclusive proof of the truthfulness thereof.  Any Person,
including Borrower or Lender, may purchase at such sale.
 
 
 
32

--------------------------------------------------------------------------------

 
 

 
Section 6.05                      Application of Proceeds.  Any proceeds
received from any sale or disposition under Article VI or otherwise, together
with any other sums held by Lender, shall, except as expressly provided to the
contrary, be applied in the order determined by Lender to:  (a) payment of all
Costs and expenses of any enforcement action or foreclosure sale, transfer of
title by power of sale or otherwise (if applicable), including interest thereon
at the applicable interest rate specified in the Note, which shall be the
Default Rate unless prohibited by Laws, (b) all taxes, Assessments, and other
charges unless the Property was sold subject to these items;  (c) payment of the
Obligations in such order as Lender may elect;  (d) payment of any other sums
secured or required to be paid by Borrower;  and (e) payment of the surplus, if
any, to any person lawfully entitled to receive it.  Borrower and Lender intend
and agree that during any period of time between any foreclosure judgment that
may be obtained and the actual foreclosure sale that the foreclosure judgment
will not extinguish the Documents or any rights contained therein including the
obligation of Borrower to pay all Costs and to pay interest at the applicable
interest rate specified in the Note, which shall be the Default Rate unless
prohibited by Laws.


Section 6.06                      Additional Provisions as to Remedies.  No
failure, refusal, waiver, or delay by Lender to exercise any rights under the
Documents upon any default or Event of Default shall impair Lender’s rights or
be construed as a waiver of, or acquiescence to, such or any subsequent default
or Event of Default.  No recovery of any judgment by Lender and no levy of an
execution upon the Property or any other property of Borrower shall affect the
lien and security interest created by this Instrument and such liens, rights,
powers, and remedies shall continue unimpaired as before.  Lender may resort to
any security given by this Instrument or any other security now given or
hereafter existing to secure the Obligations, in whole or in part, in such
portions and in such order as Lender may deem advisable, and no such action
shall be construed as a waiver of any of the liens, rights, or benefits granted
hereunder.  Acceptance of any payment after any Event of Default shall not be
deemed a waiver or a cure of such Event of Default and such acceptance shall be
deemed an acceptance on account only.  If Lender has started enforcement of any
right by foreclosure, sale, entry, or otherwise and such proceeding shall be
discontinued, abandoned, or determined adversely for any reason, then Borrower
and Lender shall be restored to their former positions and rights under the
Documents with respect to the Property, subject to the lien and security
interest hereof.


Section 6.07                      Waiver of Rights and Defenses.  To the fullest
extent Borrower may do so under Laws, Borrower (a) will not at any time insist
on, plead, claim, or take the benefit of any statute or rule of law now or later
enacted providing for any appraisement, valuation, stay, extension, moratorium,
redemption, or any statute of limitations;  (b) for itself, its successors and
assigns, and for any person ever claiming an interest in the Property (other
than Lender), waives and releases all rights of redemption, reinstatement,
valuation, appraisement, notice of intention to mature or declare due the whole
of the Obligations, all rights to a marshaling of the assets of Borrower,
including the Property, or to a sale in inverse order of alienation, in the
event of foreclosure (or extinguishment by transfer of title by power of sale)
of the liens and security interests created under the Documents;  (c) shall not
be relieved of its obligation to pay the Obligations as required in the
Documents nor shall the lien or priority of the Documents be impaired by any
agreement renewing, extending, or modifying the time of payment or the
provisions of the Documents (including a modification of any interest rate),
unless expressly released, discharged, or modified by such
agreement.  Regardless of consideration and without any notice to or consent by
the holder of any subordinate lien, security interest, encumbrance, right,
title, or interest in or to the Property, Lender may (a) release any person
liable for payment of the Obligations or any portion thereof or any part of the
security held for the Obligations or (b) modify any of the provisions of the
Documents without impairing or affecting the Documents or the lien, security
interest, or the priority of the modified Documents as security for the
Obligations over any such subordinate lien, security interest, encumbrance,
right, title, or interest.
 
 
 
33

--------------------------------------------------------------------------------

 
 

 
ARTICLE VII - SECURITY AGREEMENT


Section 7.01                      Security Agreement.  This Instrument
constitutes both a real property mortgage and a “security agreement” within the
meaning of the U.C.C.  The Property includes real and personal property and all
tangible and intangible rights and interest of Borrower in the Property.
Borrower grants to Lender, as security for the Obligations, a security interest
in the Personal Property to the fullest extent that the Personal Property may be
subject to the U.C.C.  Borrower authorizes Lender to file any financing or
continuation statements and amendments thereto relating to the Personal Property
without the signature of Borrower if permitted by Laws.


ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES


Section 8.01                      Limited Recourse Liability.  The provisions of
Paragraph 8 and Paragraph 9 of the Note are incorporated into this Instrument as
if such provisions were set forth in their entirety in this Instrument.


Section 8.02                      General Indemnity.  Borrower agrees that while
Lender has no liability to any person in tort or otherwise as lender and that
Lender is not an owner or operator of the Property, Borrower shall, at its sole
expense, protect, defend, release, indemnify and hold harmless (“indemnify”) the
Indemnified Parties from any Losses (defined below) imposed on, incurred by, or
asserted against the Indemnified Parties, directly or indirectly, arising out of
or in connection with the Property, Loan, or Documents, including
Losses;  provided, however, that the foregoing indemnities shall not apply to
any Losses caused by the gross negligence or willful misconduct of the
Indemnified Parties.  The term “Losses” shall mean any claims, suits,
liabilities (including strict liabilities), actions, proceedings, obligations,
debts, damages, losses (including, without limitation, unrealized loss of value
of the Property), Costs, expenses, fines, penalties, charges, fees, judgments,
awards, and amounts paid in settlement of whatever kind including attorneys’
fees (both in-house staff and retained attorneys) and all other costs of
defense.  The term “Indemnified Parties” shall mean (a) Lender, (b) any prior
owner or holder of the Note, (c) any existing or prior servicer of the Loan,
(d) the officers, directors, shareholders, partners, members, employees and
trustees of any of the foregoing, and (e) the heirs, legal representatives,
successors and assigns of each of the foregoing.


Section 8.03                      Transaction Taxes Indemnity.  Borrower shall,
at its sole expense, indemnify the Indemnified Parties from all Losses imposed
upon, incurred by, or asserted against the Indemnified Parties or the Documents
relating to Transaction Taxes.


Section 8.04                      ERISA Indemnity.  Borrower shall, at its sole
expense, indemnify the Indemnified Parties against all Losses imposed upon,
incurred by, or asserted against the Indemnified Parties (a) as a result of a
Violation, (b) in the investigation, defense, and settlement of a Violation,
(c) as a result of a breach of the representations in Section 3.11 or default
thereunder, (d) in correcting any prohibited transaction or the sale of a
prohibited loan, and (e) in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in Lender’s sole discretion.
 
 
 
34

--------------------------------------------------------------------------------

 
 

 
Section 8.05                      Environmental and ERISA Indemnity.  Borrower
and other persons, if any, have executed and delivered the Environmental and
ERISA Indemnity Agreement dated the date hereof to Lender (“Environmental
Indemnity”).


Section 8.06                      Duty to Defend, Costs and Expenses.  Upon
request, whether Borrower’s obligation to indemnify Lender arises under
Article VIII or in the Documents, Borrower shall defend the Indemnified Parties
(in Borrower’s or the Indemnified Parties’ names) by attorneys and other
professionals reasonably approved by the Indemnified Parties.  Notwithstanding
the foregoing, the Indemnified Parties may, in their sole discretion, engage
their own attorneys and professionals to defend or assist them and, at their
option, their attorneys shall control the resolution of any claims or
proceedings.  Upon demand, Borrower shall pay or, in the sole discretion of the
Indemnified Parties, reimburse and/or indemnify the Indemnified Parties for all
Costs imposed on, incurred by, or asserted against the Indemnified Parties by
reason of any items set forth in this Article VIII and/or the enforcement or
preservation of the Indemnified Parties’ rights under the Documents.  Any amount
payable to the Indemnified Parties under this Section shall (a) be deemed a
demand obligation, (b) be part of the Obligations, (c) bear interest from the
date of demand at the Default Rate, until paid if not paid on demand, and (d) be
secured by this Instrument.


Section 8.07                      Recourse Obligation and
Survival.  Notwithstanding anything to the contrary in the Documents and in
addition to the recourse obligations in the Note, the obligations of Borrower
under Sections 8.03, 8.04, 8.05, and 8.06 shall be a full recourse obligation of
Borrower, shall not be subject to any limitation on personal liability in the
Documents, and shall survive (a) repayment of the Obligations, (b) any
termination, satisfaction, transfer of title by power of sale, assignment or
foreclosure of this Instrument, (c) the acceptance by Lender (or any nominee) of
a deed in lieu of foreclosure, (d) a plan of reorganization filed under the
Bankruptcy Code, or (e) the exercise by the Lender of any rights in the
Documents.  Borrower’s obligations under Article VIII shall not be affected by
the absence or unavailability of insurance covering the same or by the failure
or refusal by any insurance carrier to perform any obligation under any
applicable insurance policy.


ARTICLE IX - ADDITIONAL PROVISIONS


Section 9.01                      Usury Savings Clause.  All agreements in the
Documents are expressly limited so that in no event whatsoever shall the amount
paid or agreed to be paid under the Documents for the use, forbearance, or
detention of money exceed the highest lawful rate permitted by Laws.  If, at the
time of performance, fulfillment of any provision of the Documents shall involve
transcending the limit of validity prescribed by Laws, then, ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity.  If
Lender shall ever receive as interest an amount which would exceed the highest
lawful rate, the receipt of such excess shall be deemed a mistake and (a) shall
be canceled automatically or (b) if paid, such excess shall be (i) credited
against the principal amount of the Obligations to the extent permitted by Laws
or (ii) rebated to Borrower if it cannot be so credited under
Laws.  Furthermore, all sums paid or agreed to be paid under the Documents for
the use, forbearance, or detention of money shall to the extent permitted by
Laws be amortized, prorated, allocated, and spread throughout the full stated
term of the Note until payment in full so that the rate or amount of interest on
account of the Obligations does not exceed the maximum lawful rate of interest
from time to time in effect and applicable to the Obligations for so long as the
Obligations are outstanding.
 
 
 
35

--------------------------------------------------------------------------------

 

 
Section 9.02                      Notices.  Any notice, request, demand,
consent, approval, direction, agreement, or other communication (any “notice”)
required or permitted under the Documents shall be in writing and shall be
validly given if sent by a nationally-recognized courier that obtains receipts,
delivered personally by a courier that obtains receipts, or mailed by United
States certified mail (with return receipt requested and postage prepaid)
addressed to the applicable person as follows:


If to Borrower:
Mack-Cali Realty, L.P.
c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey  08837
Attention:  Mitchell E. Hersh
 
 
And To:
Mack-Cali Realty, L.P.
c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey  08837
Attention:  Barry Lefkowitz
 
With a copy of notices sent to Borrower to:
General Counsel
Mack-Cali Realty Corporation
343 Thornall St.
Edison, New Jersey 08837
Attention:  Roger W. Thomas
 
If to Lender:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA and VPCM, LLC
c/o Prudential Asset Resources, Inc.
2100 Ross Avenue, Suite 2500
Dallas, Texas   75201
Attention:  Asset Management Department;  Reference Loan No. 706 108 238 and
706 108 268
With a copy of notices sent to Lender to:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
c/o Prudential Asset Resources, Inc.
2100 Ross Avenue, Suite 2500
Dallas, Texas   75201
Attention:  Legal Department;  Reference Loan No. 706 108 238 and 706 108 268

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt.  Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt.  Any party may periodically change its address for notice and specify
up to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.


Section 9.03                      Sole Discretion of Lender.  Except as
otherwise expressly stated, whenever Lender’s judgment, consent, or approval is
required or Lender shall have an option or election under the Documents, such
judgment, the decision as to whether or not to consent to or approve the same,
or the exercise of such option or election shall be in the sole and absolute
discretion of Lender.


Section 9.04                      Applicable Law and Submission to
Jurisdiction.  The Documents shall be governed by and construed in accordance
with the laws of the Property State and the applicable laws of the United States
of America.  Without limiting Lender’s right to bring any action or proceeding
against Borrower or the Property relating to the Obligations (an “Action”) in
the courts of other jurisdictions, Borrower irrevocably (a) submits to the
jurisdiction of any state or federal court in the Property State, (b) agrees
that any Action may be heard and determined in such court, and (c) waives, to
the fullest extent permitted by Laws, the defense of an inconvenient forum to
the maintenance of any Action in such jurisdiction.
 
 
 
36

--------------------------------------------------------------------------------

 
 

 
Section 9.05                      Construction of Provisions.  The following
rules of construction shall apply for all purposes of this Instrument unless the
context otherwise requires:  (a) all references to numbered Articles or Sections
or to lettered Exhibits are references to the Articles and Sections hereof and
the Exhibits annexed to this Instrument and such Exhibits are incorporated into
this Instrument as if fully set forth in the body of this Instrument;  (b) all
Article, Section, and Exhibit captions are used for convenience and reference
only and in no way define, limit, or in any way affect this
Instrument;  (c) words of masculine, feminine, or neuter gender shall mean and
include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural number, and vice
versa;  (d) no inference in favor of or against any party shall be drawn from
the fact that such party has drafted any portion of. this Instrument;  (e) all
obligations of Borrower hereunder shall be performed and satisfied by or on
behalf of Borrower at Borrower’s sole expense;  (f) the terms “include,”
“including,” and similar terms shall be construed as if followed by the phrase
“without being limited to”;  (g) the terms “Property”, “Land”, “Improvements”,
and “Personal Property” shall be construed as if followed by the phrase “or any
part thereof”;  (h) the term “Obligations” shall be construed as if followed by
the phrase “or any other sums secured hereby, or any part thereof”;  (i) the
term “person” shall include natural persons, firms, partnerships, limited
liability companies, trusts, corporations, governmental authorities or agencies,
and any other public or private legal entities;  (j) the term “provisions,” when
used with respect hereto or to any other document or instrument, shall be
construed as if preceded by the phrase “terms, covenants, agreements,
requirements, and/or conditions”;  (k) the term “lease” shall mean “tenancy,
subtenancy, lease, sublease, or rental agreement,” the term “lessor” shall mean
“landlord, sublandlord, lessor, and sublessor,” and the term “Tenants” or
“lessee” shall mean “tenant, subtenant, lessee, and sublessee”;  (l) the term
“owned” shall mean “now owned or later acquired”;  (m) the terms “any” and “all”
shall mean “any or all”;  and (n) the term “on demand” or “upon demand” shall
mean “within five (5) business days after written notice”.


Section 9.06                      Transfer of Loan.


(a)           Lender may, at any time, (i) sell, transfer or assign the
Documents and any servicing rights with respect thereto or (ii) grant
participations therein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (collectively, the “Securities”).  Lender may
forward to any purchaser, transferee, assignee, servicer, participant, or
investor in such Securities (collectively, “Investors”), to any Rating Agency
(defined below) rating such Securities and to any prospective Investor, all
documents and information which Lender now has or may later acquire relating to
the Obligations, Borrower, any guarantor, any indemnitor(s), the Leases and the
Property, whether furnished by Borrower, any guarantor, any indemnitor(s) or
otherwise, as Lender determines advisable, provided that such parties shall be
subject to any Confidentiality Agreement then in effect between Lender and
Borrower or Guarantor with respect to this Loan, if any.  Borrower, any
guarantor and any indemnitor agree to cooperate with Lender in connection with
any transfer made or any Securities created pursuant to this Section including
the delivery of an estoppel certificate in accordance with Section 3.16 and such
other documents as may be reasonably requested by Lender.  Borrower shall also
furnish consent of any borrower, any guarantor and any indemnitor in order to
permit Lender to furnish such Investors or such prospective Investors or such
Rating Agency with any and all information concerning the Property, the Leases,
the financial condition of Borrower, any guarantor and any indemnitor, as may be
reasonably requested by Lender, any Investor, any prospective Investor or any
Rating Agency and which may be complied with without undue expense, provided
that such parties shall be subject to any Confidentiality Agreement that is
entered into by Lender with any such borrower, guarantor or indemnitor that is
specific to this Loan.  “Rating Agency” shall mean any one or more credit rating
agencies approved by Lender.
 
 
 
37

--------------------------------------------------------------------------------

 
 

 
(b)           Borrower agrees that upon any assignment or transfer of the
Documents by Lender to any third party, Lender shall have no obligations or
liabilities under the Documents, such third party shall be substituted as the
lender under the Documents for all purposes and Borrower shall look solely to
such third party for the performance of any obligations under the Documents or
with respect to the Loan.


Section 9.07                      Miscellaneous.  If any provision of the
Documents shall be held to be invalid, illegal, or unenforceable in any respect,
this shall not affect any other provisions of the Documents and such provision
shall be limited and construed as if it were not in the Documents.  If title to
the Property becomes vested in any person other than Borrower, Lender may,
without notice to Borrower, deal with such person regarding the Documents or the
Obligations in the same manner as with Borrower without in any way vitiating or
discharging Borrower’s liability under the Documents or being deemed to have
consented to the vesting.  If both the lessor’s and lessee’s interest under any
Lease ever becomes vested in any one person, this Instrument and the lien and
security interest created hereby shall not be destroyed or terminated by the
application of the doctrine of merger and Lender shall continue to have and
enjoy all its rights and privileges as to each separate estate.  Upon
foreclosure (or transfer of title by power of sale) of this Instrument, none of
the Leases shall be destroyed or terminated as a result of such foreclosure (or
sale), by application of the doctrine of merger or as a matter of law, unless
Lender takes all actions required by law to terminate the Leases as a result of
foreclosure (or sale).  All of Borrower’s covenants and agreements under the
Documents shall run with the land and time is of the essence.  Borrower appoints
Lender as its attorney-in-fact, which appointment is irrevocable and shall be
deemed to be coupled with an interest, with respect to the execution,
acknowledgment, delivery, filing or recording for and in the name of Borrower of
any of the documents listed in Sections 3.04, 3.19, 4.01 and 6.02.  The
Documents cannot be amended, terminated, or discharged except in a writing
signed by the party against whom enforcement is sought.  No waiver, release, or
other forbearance by Lender will be effective unless it is in a writing signed
by Lender and then only to the extent expressly stated.  The provisions of the
Documents shall be binding upon Borrower and its heirs, devisees,
representatives, successors, and assigns including successors in interest to the
Property and inure to the benefit of Lender and its heirs, successors,
substitutes, and assigns.  Where two or more persons have executed the
Documents, the obligations of such persons shall be joint and several, except to
the extent the context clearly indicates otherwise.  The Documents may be
executed in any number of counterparts with the same effect as if all parties
had executed the same document.  All such counterparts shall be construed
together and shall constitute one instrument, but in making proof hereof it
shall only be necessary to produce one such counterpart. Upon receipt of an
affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of any Document which is not of public record, and, in the case of
any mutilation, upon surrender and cancellation of the Document, Borrower will
issue, in lieu thereof, a replacement Document, dated the date of the lost,
stolen, destroyed or mutilated Document containing the same provisions.  Any
reviews, inspections, reports, approvals or similar items conducted, made or
produced by or on behalf of Lender with respect to Borrower, the Property or the
Loan are for loan underwriting and servicing purposes only, and shall not
constitute an acknowledgment, representation or warranty of the accuracy
thereof, or an assumption of liability with respect to Borrower, Borrower’s
contractors, architects, engineers, employees, agents or invitees, present or
future tenants, occupants or owners of the Property, or any other party.


Section 9.08                      Entire Agreement.  Except as provided in
Section 3.17, (a) the Documents constitute the entire understanding and
agreement between Borrower and Lender with respect to the Loan and supersede all
prior written or oral understandings and agreements with respect to the Loan
including the Loan application and Loan commitment and (b) Borrower is not
relying on any representations or warranties of Lender except as expressly set
forth in the Documents.
 
 
 
38

--------------------------------------------------------------------------------

 
 

 
SECTION 9.09                                WAIVER OF TRIAL BY JURY.  EACH OF
BORROWER AND LENDER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED BY EITHER
PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY
TO THE LOAN, THE DOCUMENTS, OR ANY ALLEGED ACTS OR OMISSIONS OF LENDER OR
BORROWER IN CONNECTION THEREWITH.


ARTICLE X - LOCAL LAW PROVISIONS


Section 10.01                                Inconsistencies. In the event of
any inconsistencies between the terms and conditions of this Article X and any
other terms of this Instrument the terms and conditions of this Article X shall
control and be binding.


Section 10.02                                Environmental Law.  The following
is hereby added to Section 3.12(a) immediately after the words “within the
meaning of any Environmental Law”:


“including, without limitation, any substance that is a “hazardous substance” or
“hazardous waste” under the New Jersey Spill Compensation and Control Act, the
New Jersey Industrial Site Recovery Act or the New Jersey Solid Waste Management
Act of N.J.A.C. 7:26C-1.3.”


Section 10.03                                Representations and
Warranties.  The following is hereby added as Section 3.12(d):


(d)           “New Jersey Spill Act and ISRA.  Without limitation of the
provisions of Section 3.12, Borrower hereby makes the following additional
representations, warranties and covenants:


A.           Representations and Warranties.


(i)           To the best of Borrower's knowledge, after due inquiry and
investigation, consisting of the Environmental Report, except as disclosed in
the Environmental Report, the Property has not been used to refine, produce,
store, handle, transfer, process, transport, generate, manufacture, treat or
dispose of “Hazardous Substances”, as such term is defined in N.J.S.A.
58:10-23.11b(k) (and references to the term Hazardous Substance in this
Subsection (d)(A)(i) shall have the meanings set forth therein), in violation of
Environmental Laws and Borrower has not in the past, nor does Borrower intend in
the future, to use such real property (including the Property) for the purpose
of refining, producing, storing, handling, transferring, processing,
transporting, generating, manufacturing, treating or disposing of any such
Hazardous Substances in violation of Environmental Laws.  In addition, none of
the other real property owned and/or occupied by Borrower and located in the
State of New Jersey has been so used as described in the preceding sentence in
any manner that could have a Material Adverse Effect on Borrower, or, to the
extent that any such property is so used, such use is conducted by Borrower in
material good faith compliance with all Environmental Laws;  as used in this
Section 3.12(d), the term “Material Adverse Effect” means, with respect to any
Person, a material adverse effect on the ability of Borrower to perform its
obligations hereunder.  Notwithstanding anything herein to the contrary,
customary quantities of any routine office, cleaning, janitorial supplies,
maintenance and other materials and supplies used stored or handled in the
ordinary course of Borrower's business or the business of its Tenants shall not
be deemed a Hazardous Substance or Hazardous Waste for purposes of this
subsection 3.12(d)(A)(i), subsection 3.12(d)(A)(v) or subsection 3.12(d)(A)(vi).
 
 
 
39

--------------------------------------------------------------------------------

 
 

 
(ii)           Except as disclosed in the Environmental Report, the Property has
not, to the best of Borrower's knowledge, after due inquiry and investigation,
consisting of the Environmental Report, been used as, or is now being used as, a
“Major Facility” as defined in N.J.S.A. 58:10-23.11b(l).  None of the other real
property owned and/or occupied by Borrower and located in the State of New
Jersey (including the Property) has, to the best of Borrower's knowledge, been
used as, or is now being used as, a “Major Facility” as defined in N.J.S.A.
58:10-23.11b(l) in any manner that could have a Material Adverse Effect on
Borrower, and, to the extent that any such property is a “Major Facility”, such
use is conducted by Borrower in material good faith compliance with all
Environmental Laws.


(iii)           To the best of Borrower's knowledge, after due inquiry and
investigation, no lien has been attached to the Property or any revenues or any
real or personal property owned by Borrower and located in the State of New
Jersey (including the Property) as a result of the chief executive of the New
Jersey Spill Compensation Fund expending monies from such fund to pay for
“Damages”, as such term is defined in N.J.S.A. 58:10-23.11(g) and/or “Cleanup
and Removal Costs”, as such term is defined in N.J.S.A. 58:10-23.11b(d), arising
from an intentional or unintentional action or omission of Borrower or any
previous or present owner, operator or Tenant of the Property, resulting in the
Release of Hazardous Substances into the waters of the State of New Jersey or
onto the lands of the State of New Jersey, or into waters outside the
jurisdiction of the State of New Jersey when damage may result to the lands,
waters, fish, shellfish, wildlife, biota, air and other natural resources owned,
managed, held in trust or otherwise controlled by and within the jurisdiction of
the State of New Jersey;  as to the foregoing relating to assets of Borrower
other than the Property, such representation is hereby modified to be applicable
only in any manner or to any extent that could have a Material Adverse Effect on
Borrower.


(iv)           Except as disclosed in the Environmental Report, Borrower has not
received a summons, citation, directive, letter or other communication, written
or oral from the New Jersey Department of Environmental Protection concerning
any intentional or unintentional action or omission on Borrower's part resulting
in the Release of Hazardous Substances into the waters or onto the lands of the
State of New Jersey, or into the waters outside the jurisdiction of the State of
New Jersey resulting in damage to the lands, waters, fish, shellfish, wildlife,
biota, air and other natural resources owned, managed, held in trust or
otherwise controlled by and within the jurisdiction of the State of New Jersey
with respect to the Property, and, with respect to the other real property owned
and/or occupied by Borrower and located in the State of New Jersey Borrower has
not received the items described above in any manner or to any extent that could
have a Material Adverse Effect on Borrower.


(v)           To the best of Borrower's knowledge, after due inquiry and
investigation, consisting of the Environmental Report, except as disclosed in
the Environmental Report, the Property has not been used to generate,
manufacture, refine, transport, treat, store, handle, dispose of, produce,
transfer, or process “Hazardous Substances” or “Hazardous Wastes”, as such terms
are defined in N.J.A.C. 7:26C-1.3 in violation of Environmental Laws, and
Borrower does not intend to use any of its real property (including the
Property) for such purposes.  In addition, none of the other real property owned
and/or occupied by Borrower and located in the State of New Jersey has been so
used as described in the preceding sentence in any manner that could have a
Material Adverse Effect on Borrower;  to the extent that any such property is so
used to generate, manufacture, refine, transport, treat, store, handle, dispose
of, produce, transfer, or process “Hazardous Substances” or “Hazardous Wastes”
as aforesaid, such use is conducted by Borrower in material good faith
compliance with all Environmental Laws.


(vi)           Except as otherwise disclosed in the Environmental Report, if and
to the extent required by applicable law, Borrower has conducted an on-site
inspection of the Property, including a geohydrological survey of soil and
sub-surface conditions as well as other tests, to determine the presence of
“Hazardous Substances” or “Hazardous Wastes”, as such terms are defined in
N.J.A.C. 7:26C-1.3, and except as disclosed in the Environmental Report,
Borrower has not found evidence of the presence of any such “Hazardous
Substances” or “Hazardous Wastes” on or in the Property in violation of
Environmental Laws.
 
 
 
40

--------------------------------------------------------------------------------

 
 

 
(vii)           Except as disclosed in the Environmental Report, Borrower is not
required to comply with the provisions of the New Jersey Industrial Site
Recovery Act (N.J.S.A. 13:1K-6 et seq.) with respect to the Property.


B.           Covenants.  As to the following covenants, should there be any
claim of violation hereof by Lender on account of properties of Borrower other
than the Property, Lender agrees that there shall be no Event of Default
hereunder so long as Borrower, at no expense to Lender, diligently contests in
all reasonable respects any enforcement action with respect to the following
items as permitted by law, and provided that Borrower demonstrates to Lender's
reasonable satisfaction that any adverse determination shall not have a Material
Adverse Effect on Borrower:


(i)           Borrower shall not cause or permit to exist, as a result of an
intentional or unintentional action or omission on its part, a Release of a
Hazardous Substance into waters of the State of New Jersey, or into waters
outside the jurisdiction of the State of New Jersey when damage may result to
the lands, waters, fish, shellfish, wildlife, biota, air and other natural
resources owned, managed, held in trust or otherwise controlled by and within
the jurisdiction of the State of New Jersey, unless such Release is pursuant to
and in compliance with the conditions of a permit issued by the appropriate
federal or state governmental authorities.


(ii)           The Property will not be used as a Major Facility after
completion of any construction, renovation, restoration and other developmental
work that Borrower may undertake thereon.  If Borrower shall own or operate any
real property located in the State of New Jersey that is used as a Major
Facility, Borrower shall duly file or cause to be duly filed with the Director
of the Division of Taxation in the New Jersey Department of the Treasury, a tax
report or return and shall pay or make provision for the payment of all taxes
due therewith, all in accordance with and pursuant to N.J.S.A. 58:10-23.11h.


(iii)           In the event that there shall be filed a lien against the
Property by the New Jersey Department of Environmental Protection, pursuant to
and in accordance with the provision of N.J.S.A. 58:10-23.11f(f), as a result of
the chief executive of the New Jersey Spill Compensation Fund having expended
monies from such fund to pay for Damages and/or Cleanup and Removal Costs
arising from an intentional or unintentional action or omission of Borrower
resulting in the Release of Hazardous Substances into the waters of the State of
New Jersey or onto lands from which it might flow or drain into such waters,
then Borrower shall, within thirty (30) days from the date that Borrower is
given notice that the lien has been placed against the Property, or within such
shorter period of time in the event that the State of New Jersey has commenced
steps to cause the Property to be sold pursuant to the lien, either (A) pay the
claim and remove the lien from the Property, or (B) furnish (1) a bond
satisfactory to Lender in the amount of the claim out of which the lien arises,
(2) a cash deposit in the amount of the claim out of which the lien arises, or
(3) other security satisfactory to Lender in an amount sufficient to discharge
the claim out of which the lien arises.
 
(iv)           Should Borrower cause or permit any intentional or unintentional
action or omission resulting in the Release of Hazardous Substances into the
waters or onto the lands of the State of New Jersey, or into the waters outside
the jurisdiction of the State of New Jersey resulting in damage to the lands,
waters, fish, shellfish, wildlife, biota, air or other natural resources owned,
managed or held in trust or otherwise controlled by and within the jurisdiction
of the State of New Jersey, without having obtained a permit issued by the
appropriate governmental authorities, Borrower shall promptly clean up such
Release in accordance with the provisions of the New Jersey Spill Compensation
and Control Act and all other applicable laws.
 
 
 
41

--------------------------------------------------------------------------------

 
 

 
(v)           To the extent Borrower is required, as owner of the Property, to
comply with ISRA at any time, Borrower shall comply fully with ISRA.  To the
extent that a landlord is required to comply with ISRA by reason of “closure of
operations” of a tenant, Borrower shall comply fully with ISRA upon the closure
of operations by any tenant at the Property.”


Section 10.04                                Copy of Mortgage.  Borrower
represents and warrants that it has received a true copy of this Instrument
without charge.


Section 10.05                                Loan Subject to Modification.  This
Instrument is subject to “modification” as such term is defined in
N.J.S.A. 46:9-8.1 et seq. and shall be subject to the priority provisions
thereof.


ARTICLE XI - GROUND LEASE PROVISIONS


Section 11.01  Payment of Rent and Performance Under Ground Lease and Other
Agreements.


(a)           Borrower shall pay or cause to be paid, not later than the date
upon which same becomes due and payable pursuant to the provisions of the Ground
Lease, all rent, additional rent and other payments required to be paid by
Borrower under the Ground Lease according to the terms, conditions and
provisions of the Ground Lease.  At the option of Lender, Borrower shall forward
to Lender, simultaneously with the transmittal of such payment, a photostatic
copy of such transmittal of payment, which copy shall be certified by Borrower
as being true, correct and complete and as being delivered by Borrower to the
party designated on such date.  At the option of Lender, Borrower shall deliver
to Lender, within ten (10) days after the date of each such payment, the
original or photostatic copy of the official receipt evidencing such payment or
other proof of payment satisfactory to Lender.


(b)           At the sole cost and expense of Borrower, Borrower shall duly and
punctually observe and perform all of the covenants, duties, obligations and
agreements of the lessee or tenant under the Ground Lease in strict accordance
with the terms, conditions and provisions thereof, shall not do or permit to be
done anything to impair the Lender's security, shall enforce the performance and
observance of each and every covenant and condition of the Ground Lease to be
performed or observed by any other party to the Ground Lease and shall otherwise
maintain the Ground Lease as a valid and subsisting estate for years and
leasehold estate in full force and effect in accordance with the terms,
conditions and provisions thereof without threat of termination of the Ground
Lease or diminishment of the leasehold estate demised thereby.


(c)           In the event Borrower defaults under the terms, conditions or
provisions of the Ground Lease, or Borrower receives any notice from any Ground
Lessor under the Ground Lease or otherwise of the occurrence of a default or
event of default on the part of the Borrower or any other party under the Ground
Lease, or Borrower receives any notice from any Ground Lessor under the Ground
Lease or otherwise of the occurrence of, or failure of, any condition under the
Ground Lease or any other circumstance pursuant to which the Ground Lease may be
terminated or canceled or the leasehold estate may otherwise be diminished,
Borrower shall within three (3) business days after Borrower receives
information as to the commission of such default or of the receipt of such
notice of default or other occurrence, notify Lender of the occurrence of such
default or event of default or occurrence and provide Lender in such
notification with a copy of such notice of default.  Without diminishing in any
respect Lender's rights hereunder or otherwise, Borrower shall in such
notification and at all times thereafter provide Lender with such information as
Lender may require with respect to the nature of such default, the steps
Borrower is taking (or proposes to take) with respect thereto and any other
information which Lender may require.  Borrower shall take any and all actions
as are necessary to avoid termination of the Ground Lease, including the
institution of legal proceedings to enforce the Ground Lease, and Borrower shall
appear in and defend any action or proceeding arising under or in any manner
connected with the Ground Lease, or the obligations or liabilities of Borrower
as the lessee thereunder.
 
 
 
42

--------------------------------------------------------------------------------

 
 

 
(d)           Each entity comprising Borrower warrants, represents and certifies
to Lender with respect to or on behalf of itself or themselves only (and not
otherwise) and to each other that


(i)
The Borrower is the sole owner and holder of the entire lessee's interest in the
Ground Lease and of the leasehold estate created thereby, free and clear of any
and all liens, security interests and encumbrances, but subject only to the
Permitted Encumbrances.  Borrower has made no assignment other than this
Instrument of any of the rights of Borrower under the Ground Lease.



(ii)
The Ground Lease is a valid and subsisting estate for years of, in and to the
Property and of the other property described therein and purported to be demised
thereunder for the term therein set forth.  The Ground Lease is valid and
enforceable and in full force and effect in accordance with the terms,
conditions and provisions thereof and has not been altered, modified or amended
in any manner whatsoever except as expressly set forth herein.



(iii)
No Borrower is in default under any of the terms, covenants or conditions
thereof nor does there exist any event of default or any state of facts or
condition that would, with the passage of time or the giving of notice, or both,
constitute a default or event of default on the part of any Borrower under any
of said terms, covenants or conditions or otherwise impair, reduce or otherwise
alter the leasehold estate conveyed thereunder.



(iv)
Borrower is not prohibited under any judgment, court decree, administrative
regulation, administrative ruling, ordinance, law or other ruling applicable to
Borrower, from the execution and delivery of this Instrument and of the
assignment of Borrower's interest in the Ground Lease, the performance of each
and every obligation of Borrower hereunder and under the Ground Lease and the
meeting of each and every condition herein or in the Ground Lease contained.



(v)
No action has been brought or threatened that would in any manner interfere with
the right of Borrower to execute this Instrument and to perform all of
Borrower's obligations contained in this Instrument or under the Leases;



(vi)
The copy of the Ground Lease provided by Borrower to Lender is a true, correct
and complete copy thereof and that the records related thereto that have been
furnished by the Borrower to the Lender are true, correct, accurate and complete
in all material respects.



(vii)
Borrower has neither done any act nor failed to do any act that might prevent
Lender from, or limit Lender in, acting under any of the provisions of this
Instrument or that might cause Borrower to be estopped from exercising any of
its rights under the Ground Lease.

 
 
 
43

--------------------------------------------------------------------------------

 
 

 
(viii)
Borrower has full power and authority to execute and deliver this Instrument and
said execution and delivery has been duly authorized and does not conflict with
or constitute a default under the Ground Lease or any other agreement, indenture
or other instrument binding upon the Borrower or the Property.



(e)           Borrower shall not, without in each such event obtaining the prior
written consent of Lender, enter into any agreements, whether written or oral,
that purport to amend, modify, or vary the terms, conditions and provisions of
the Ground Lease or that directly or indirectly waives or releases any Ground
Lessor from the performance or observance by the Ground Lessor of any obligation
or condition of the Ground Lease.  The prior written consent of Lender shall be
evidenced in the following manner:  Lender must either (i) join in the execution
of such amendment, modification or variance, which amendment, modification or
variance shall be thereupon recorded in the real estate records in the state and
county in which the Property are located, or (ii) Lender's written consent shall
be executed in recordable form, attaching thereto a true, correct and complete
copy of such amendment, modification or variance, and which document indicating
such consent of Lender shall be thereupon recorded in the real estate records in
the state and county in which the Property are located.  Any such purported
amendment, modification or variance entered into by Borrower under the Ground
Lease without the prior written consent of Lender evidenced in such manner shall
be null and void ab initio and shall be of no force and effect.


(f)           In addition to the foregoing and not in limitation thereof, in the
event of a failure or default by Borrower in the observance or performance of
any one or more of the covenants and obligations of the lessee under the Ground
Lease or in the event that the Ground Lease otherwise becomes subject to, or
threatened with, termination or cancellation, such default or condition or
occurrence shall constitute a default hereunder and under the Note and
Obligations secured hereby.  Lender may pay and expend such sums of money as
Lender, in its sole discretion, deems necessary for any such purpose, including,
but not limited to the payment of any rental amounts or other sums due under the
Ground Lease, and Lender may proceed to perform any and all obligations of
Borrower contained in the Ground Lease and exercise any and all rights of
Borrower therein contained as fully as the Borrower itself could, and upon so
doing shall be subrogated to any and all rights of Borrower as Lessee under the
Ground Lease, and Borrower hereby agrees to pay to Lender immediately and
without demand, all such sums so paid and expended by Lender, together with
interest thereon from the date of such payment at the default rate set forth in
the Note, which sums shall be secured by this Instrument as part of the
Obligations.  Borrower hereby appoints and constitutes Lender as Borrower's duly
authorized attorney in fact to make advances under this Instrument for any
purpose described in this paragraph and to take any other action referenced in
this Instrument, and such power is coupled with an interest and is irrevocable
by death or otherwise.


(g)           New Ground Lease with Lender.  If the Ground Lease shall be
terminated prior to the natural expiration of its term due to an event of
default thereunder, and if, pursuant to any provision of the Ground Lease,
Lender or its designee shall acquire from the lessor under the Ground Lease a
new lease of the Property and the Improvements, Borrower shall have no right,
title or interest in or to such new lease or the leasehold estate created
thereby, or renewal privileges therein contained.


(h)           Borrower's Ground Lease Termination Rights.  Notwithstanding the
foregoing, Lender shall not withhold Lender's consent to a termination of the
Ground Lease provided that Borrower acquires the fee simple interest therein, or
to permit the termination of the Ground Lease and the re-acquisition of the fee
simple interest therein in accordance with the terms of the Ground Lease,
provided that (a) Borrower pays all costs and expenses incurred in connection
therewith, and (b) Borrower provides to Lender evidence, including an
endorsement to Lender's title insurance policy, that as a result of such
termination Borrower shall own fee simple title to the portion of the Land
subject to the Ground Lease, and that this Instrument is unencumbered (including
as to subordinate items), exclusive of the encumbrances permitted hereunder
other than the Ground Lease.
 
 
 
44

--------------------------------------------------------------------------------

 
 

 
Section 11.02  Ground Lease Bankruptcy Matters.


(a)           The lien of this Instrument shall attach to any and all of the
Borrower's rights and remedies arising hereafter under or pursuant to
Subsection 365(h) of the Bankruptcy Code, 11 U.S.C. §365(h), including all of
Borrower's rights to remain in possession of the Property.


(b)           Borrower shall not, without first obtaining Lender's written
consent, elect to treat the Ground Lease as terminated under
Subsection 365(h)(1) of the Bankruptcy Code, 11 U.S.C. §365(h)1).  Any such
election made without obtaining Lender's prior written consent shall be void.


(c)           Borrower hereby unconditionally assigns, transfers and sets over
to Lender all of Borrower's claims and rights to the payment of damages arising
from any rejection by the Ground Lessor of the Ground Lease under the Bankruptcy
Code, 11 U.S.C. §101 et seq. ("Bankruptcy Code").  Lender shall have the right
to proceed in its own name or in the name of the Borrower in respect of any
claim, suit, action or proceeding relating to the rejection of the Ground Lease,
including the right to file and prosecute, with or without the joinder of
Borrower, any proofs of claim, complaints, motions, applications, notices or
other documents in any case with respect to the Ground Lessor under the Ground
Lease under the Bankruptcy Code.  This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies, and shall continue in effect until this Instrument shall have
terminated.  Any amounts received by Lender as damages arising out of the
rejection of the Ground Lease as aforesaid shall be applied first to all costs
and expenses of Lender (including attorneys' fees) incurred in connection with
the exercise of any of its rights or remedies under this Instrument and then
applied in accordance with the provisions of this Instrument in the manner set
forth with respect to condemnation proceeds.


(d)           If any action, suit, proceeding, motion or notice shall be
commenced or filed with respect to the Ground Lessor under the Ground Lease in
connection with any case under the Bankruptcy Code, Borrower shall participate
in any such litigation to an extent and in a manner acceptable to
Lender.  Borrower shall not commence any action, suit, proceeding or case, or
file any application or make any motion, in respect of the Ground Lease in any
such case under the Bankruptcy Code without first obtaining the written consent
of Lender, which consent shall not be unreasonably delayed or withheld.


(e)           Borrower shall, promptly after obtaining knowledge thereof, notify
Lender orally, by telephone, of any filing by or against the Ground Lessor under
the Ground Lease of a petition under the Bankruptcy Code.  Borrower shall also
immediately thereafter give written notice of such filing to Lender, setting
forth any information available to Borrower as to the date of such filing, the
court in which such petition was filed, and the relief sought therein.  Borrower
shall also, promptly after Borrower's receipt, deliver to Lender any and all
notices, summonses, pleadings, applications and other documents received by
Borrower in connection with any such petition and in connection with any
proceedings relating thereto.


(f)           If there shall be filed by or against Borrower a petition under
the Bankruptcy Code, and Borrower, as lessee under the Ground Lease, shall
determine to reject the Ground Lease pursuant to Section 365(a) of the
Bankruptcy Code, Borrower shall give Lender prior written notice of the date on
which Borrower shall apply to the Bankruptcy Court for authority to reject the
Ground Lease.  Such date of application by Borrower shall not be less than
thirty (30) days from the date such written notice is received by
Lender.  Lender shall have the right, but not the obligation, to serve upon
Borrower, prior to the date Borrower has indicated as the date on which Borrower
shall apply to the Bankruptcy Court for authority to reject the Ground Lease, a
written notice stating:  (i) that Lender demands that Borrower assume and assign
the Ground Lease pursuant to Section 365 of the Bankruptcy Code; and (ii) that
Lender covenants to cure or provide adequate assurance of prompt cure of all
defaults and provide adequate assurance of future performance  under the Ground
Lease.  If Lender serves upon Borrower the written notice described in the
preceding sentence, Borrower shall not seek to reject the Ground Lease and shall
comply with the demand provided for in clause (i) of the preceding sentence
within thirty (30) days after such written notice shall have been given, subject
to the performance by Lender of the covenant provided for in clause (ii) of the
preceding sentence.
 
 
 
45

--------------------------------------------------------------------------------

 
 

 
(g)           Effective upon the entry of any order for relief with respect to
Borrower under Chapter 7 of the Bankruptcy Code, Borrower hereby assigns and
transfers to Lender a non-exclusive right to apply to the Bankruptcy Court under
Subsection 365(d)(1) of the Bankruptcy Code for an order extending the period
during which the Ground Lease may be rejected or assumed.


Section 11.03                                Merger of Title. So long as any
portion of the Obligations shall remain unpaid, and unless Lender shall
otherwise consent, the fee title to the Property and the Improvements and the
leasehold estate therein created pursuant to the provisions of the Ground Lease
shall not merge, but shall always be kept separate and distinct, notwithstanding
the union of such estates in Borrower or in any other person, by purchase,
operation of law or otherwise.


IN WITNESS WHEREOF, the undersigned have executed this Instrument as of the day
first set forth above.



 
BORROWER:
 
MACK-CALI REALTY, L.P., a Delaware limited partnership
 
By:MACK-CALI REALTY CORPORATION, a Maryland corporation, General Partner
 
By: /s/ Barry Lefkowitz
Name:  Barry Lefkowitz
Title:  Executive Vice President and Chief Financial Officer
 


 
46

--------------------------------------------------------------------------------

 

JOINDER


The undersigned Ground Lessor, Catherine Taffuri, the fee simple owner of the
Land which is subject to the Ground Lease and the Ground Lessor thereunder,
hereby joins in the execution of this Instrument and by doing so, to secure the
payment in full of the Obligations, hereby GRANTS, BARGAINS, SELLS, CONVEYS,
TRANSFERS, ASSIGNS and SETS OVER to Lender, its successors and assigns, and
grants Lender a security interest in, upon the terms and conditions hereof, all
right, title and interest of the Ground Lessor now owned, or hereafter acquired,
in and to the Property, including, but limited to, the fee simple interest in
and to the Land.


TO HAVE AND TO HOLD the above granted and described Property unto Lender, and
the successors and assigns of Lender forever, in FEE SIMPLE, and the Ground
Lessor covenants that the Ground Lessor is lawfully seized of the Property and
has good right to convey the same.


Notwithstanding the foregoing, the Obligations do not include the obligations
under the Cross Collateral Guaranty and the indebtedness evidenced thereby,
which obligations are secured by the Second Mortgage as defined in the within
Instrument, which Second Mortgage secures the Cross Collateral Guaranty and the
notes referenced therein and guaranteed thereby (exclusive of the Note secured
hereby).


In the event of any foreclosure under the Second Mortgage, whether separately
from this Instrument or jointly with this Instrument, including any foreclosure
prior to any foreclosure of this Instrument, Lender or the purchaser at the
foreclosure shall take subject to the Ground Lease and shall be required to
recognize the Ground Lease as a superior matter of title.  It is the intent of
the Ground Lessor and the Lender and Borrower that the interests mortgaged by
Ground Lessor hereunder shall secure only the Obligations of the Note in the
principal sum of Twelve Million Two Hundred Fifty Thousand and No/100 Dollars
($12,250,000.00) as set forth in the within Instrument, which Note amount
provides for a Loan to Value ratio of less than 85% as required by the
provisions of Article XVII, Section 1(B) of the Ground Lease.


Ground Lessor hereby represents and warrants to Lender as follows:  Ground
Lessor is duly authorized and empowered to execute and deliver this Instrument,
has received all necessary consents with respect thereto, and this Instrument
does not conflict with or contravene any term or condition to which Ground
Lessor is bound.  Ground Lessor has been represented in this transaction by
independent and competent legal counsel of its own choice and have read and
reviewed with such counsel the this Instrument and the other Documents.


Notwithstanding anything to the contrary contained in the Note, this Instrument,
or in any of the other Documents, it is expressly acknowledged and agreed that
the Ground Lessor executed and delivered this Instrument solely for the purpose
of subjecting Ground Lessor's fee simple title in the Property to the lien of
this Instrument and the other Documents, but not the Second Mortgage or the
Cross Collateral Guaranty.  Notwithstanding anything to the contrary contained
in the Note, this Instrument or in any of the other Documents, but without in
any manner releasing, impairing or otherwise affecting the Note, this
Instrument, or any of the other Documents, or the validity hereof or thereof, or
the lien of this Instrument, the liability of Ground Lessor under this
Instrument and the other Documents, shall be limited to, and satisfied solely
out of, the Property set forth in the Ground Lease.  In no event shall Ground
Lessor be personally liable under the Note, this Instrument, or any of the other
Documents.  If an Event of Default occurs in the timely and prompt payment of
all or any part of the Obligations or in any obligations under the Documents,
any judicial proceedings by Lender and any successor against Ground Lessor shall
be limited to the enforcement and foreclosure of the liens and security interest
now or at any time hereafter securing payment of the Obligations and to the
enforcement of the Assignment of Leases and Rents and any other Documents, and
no attachment, execution or other writ or process shall be sought, issued or
levied upon assets, properties or funds of Ground Lessor other than the
Collateral.  In the event of foreclosure of any such lien or security interest
securing the payment of the Obligations by private power of sale or otherwise,
no judgment for any deficiency upon the Obligations shall be sought or be
obtainable by Lender or any successor against Ground Lessor or any successors or
assigns thereof.
 
 
 
47

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the Ground Lessor has duly executed this Instrument under
seal the day and year first above written.



 
GROUND LESSOR:
 
/s/ Catherine Taffuri
Name:  Catherine Taffuri
 
 




 
48

--------------------------------------------------------------------------------

 

JOINDER


The undersigned, THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey
Corporation, referred to, along with VPCM, LLC, a Virginia limited liability
company, as “Lender” in the foregoing Mortgage and Security Agreement, does
hereby join in and consent to the terms of the foregoing Joinder executed by
such party as Ground Lessor for the purpose of evidencing and confirming the
conditions and limitations upon Lender's rights contained in the foregoing
Joinder.


IN WITNESS WHEREOF, Lender has duly executed this Instrument under seal the day
and year first above written.



 
LENDER:
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey Corporation
 
By: /s/ Melissa Farrell
Name: Melissa Farrell
Title: Vice President
 


 
49

--------------------------------------------------------------------------------

 

JOINDER


The undersigned, VPCM, LLC, a Virginia limited liability company, referred to,
along with The Prudential Insurance Company of America, a New Jersey
Corporation, as “Lender” in the foregoing Mortgage and Security Agreement, does
hereby join in and consent to the terms of the foregoing Joinder executed by
such party as Ground Lessor for the purpose of evidencing and confirming the
conditions and limitations upon Lender's rights contained in the foregoing
Joinder.


IN WITNESS WHEREOF, Lender has duly executed this Instrument under seal the day
and year first above written.



 
LENDER:
 
VPCM, LLC, a Virginia limited liability company
 
By:PRUDENTIAL INVESTMENT MANAGEMENT, INC., a New Jersey corporation, as
Investment Advisor
 
By: /s/ Jocelyn Friel
Name: Jocelyn Friel
Title: Vice President
 


 
50

--------------------------------------------------------------------------------

 

Exhibit A


LEGAL DESCRIPTION OF LAND


ALL that certain lot, parcel or tract of land, situate and lying in the Borough
of Paramus, County of Bergen and State of New Jersey being more particularly
described as follows:


TRACT I:


BEGINNING at a point at the point of intersection of the southerly line of
Ridgewood Avenue (30 feet from centerline) with the division line between Lots 2
and 3 in Block 6301, all as shown on a minor subdivision plat filed in the
Bergen County Clerk’s office as map number 7850, and from said beginning point
running; thence
1.  
along the southerly line of Ridgewood Avenue, along a curve to the left having a
radius of 2530 feet, an arc length of 52.00 feet to a point of tangency; thence

2.  
still along the same, South 68° 39’ 10” East, 110.66 feet to a point on the
division line between Lots 1 and 2 in Block 6301; thence

3.  
along same, South 08° 24’ 20” West, 123.88 feet to a point; thence

4.  
along the lease line, North 68° 39’ 10” West, 162.54 feet to a point on the
division line between Lots 2 and 3 in Block 6301; thence

5.  
along same, North 08° 24’ 20” East, 124.45 feet to the point or place of
Beginning.



TRACT II:


BEGINNING at a point in the division line between Lot 1, Block 6108 on the
north, and Lot 3, Block 6109 on the south, said point being the following
courses and distances along the same from the intersection with the
southeasterly line of Winters Avenue:
a. along the southerly line of Lot 1 in Block 6108 it being the northerly line
of Lot 3 in Block 6109, South 68° 57’ 58” East, 117.25 feet to a bend point in
same; thence
b. still along the southerly line of Lot 1 in Block 6108, it being the northerly
line of Lot 3 in Block 6109, South 86° 27’ 23” East, 400.54 feet to the point of
beginning of this description and running; thence
1.  
along the new westerly line of Lot 1 in Block 6108, North 03° 32’ 37” East,
380.70 feet to a corner of Lot 1 in Block 6108 and southeasterly corner of Lot 6
in Block 6107; thence

2.  
along the easterly line of Lot 6 in Block 6107, North 04° 07’ 38” West, 85.20
feet to a point; thence

3.  
still along the same, South 89° 50’ 19” East, 76.01 feet to a point; thence

4.  
along the “lease line” North 89° 35’ 08” East, 170.27 feet to a point; thence

5.  
still along the same, South 04° 22’ 05” West, 481.42 feet to a point; thence

6.  
along the northerly line of Lot 3 in Block 6109 on the south, North 86° 27’ 23”
West, 227.44 feet to the point or place of Beginning.



TRACT III:


BEGINNING at a point and corner of Lot 3 in Block 6301, said point being the
southwesterly corner of Lot 2 in Block 6301 and being distant along the division
line of same, South 08° 24’ 20” West, 124.45 feet from the southerly line of
Ridgewood Avenue (30 feet from centerline) all as shown on the current tax
assessment map of the Borough of Paramus, Bergen County, New Jersey, and
running; thence
1.  
along the division line between Lots 2 and 4 in Block 6301, South 68° 39’ 10”
East, 162.54 feet to a point on the division line between Lots 1 and 4 in Block
6301; thence

 
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
2.  
along same, South 08° 24’ 20” West, 94.30 feet to a point; thence

3.  
still along same, South 87° 15’ 32” East, 153.08 feet to a point on the division
line between Lots 1 and 4 in Block 6301; thence

4.  
along same, North 35° 43’ 05” East, 113.82 feet to a point; thence

5.  
still along same, North 15° 33’ 32” East, 37.00 feet to a point; thence

6.  
still along same, North 00° 29’ 48” East, 17.41 feet to a point on the southerly
line of Ridgewood Avenue (30 feet from centerline); thence

7.  
along same, on a curve to the right having a radius of 490.87 feet an arc length
of 283.85 feet to a point of tangency in the westerly right of way line of the
Garden State Parkway ramp leading to From Road; thence

8.  
along said right of way line, South 33° 03’ 20” East, 272.44 feet to a point;
thence

9.  
still along same, South 05° 45’ 22” East, 375.49 feet to a point; thence

10.  
along the northerly line of Lot 1 in Block 6303, North 74° 26’ 12” West, 120.19
feet to a point; thence

11.  
still along same, North 88° 29’ 12” West, 512.07 feet to a point; thence

12.  
along the lease line, North 04° 22’ 05” East, 410.00 feet to a point; thence

13.  
along the northerly line of the parcel leased from Tuttle, South 89° 35’ 08”
West, 170.27 feet to a point on the easterly line of Lot 6 in Block 6107; thence

14.  
along same, North 57° 43’ 22” West, 66.25 feet to a point; thence

15.  
still along same, North 19° 15’ 38” East, 77.17 feet to a point on the easterly
line of Lot 5 in Block 6107; thence

16.  
along same, North 01° 39’ 38” East, 121.35 feet to a point; thence

17.  
along same, South 88° 20’ 22” East, 30.00 feet to a point; thence

18.  
along same, North 01° 22’ 04” West, 115.62 feet to the point or place of
Beginning.



TOGETHER with easements as contained in Deed Book 6598, page 538.


FOR INFORMATIONAL PURPOSES ONLY:  Also known as Lots 2 and 4 in Block 6301 on
the Borough of Paramus Tax Map.


The above description is drawn in accordance with a survey made by Dresdner
Robin, Hanson Engineering Division, dated December 13, 1009.


Being a leasehold estate in Tracts I and II of the aforesaid land pursuant to
the Ground Lease referenced in Exhibit A-1

 
52

--------------------------------------------------------------------------------

 



Exhibit A-1


GROUND LEASE




Ground Lease:
that certain Ground Lease from Sam Tuttle and Stella Tuttle to Ridgewood-Paramus
Realty Corp., dated December 15, 1978, a short form of which is recorded at Deed
Book 6598, page 525, Bergen County, New Jersey records;  as sublet by
Ridgewood-Paramus Realty Corp. to Mack Properties Co. #3 by that certain
instrument entitled Sublease, dated December 15, 1978, recorded at Deed Book
6598, page 529, Bergen County, New Jersey records; as assigned by Mack
Properties Co. #3 to Borrower by that certain instrument entitled Assignment and
Assumption of Lease, recorded at Deed Book 8062, page 317, Bergen County, New
Jersey records



Ground Lessor:                    Theda Carracic (deceased) and Alan Tuttle, as
owner of “Tract 1”, and The Tuttle Family Limited Partnership, as owner of
“Tract 2”, as successor to Sam Tuttle and Stella Tuttle

 
53

--------------------------------------------------------------------------------

 

Exhibit B


DESCRIPTION OF PERSONAL PROPERTY SECURITY


All of Borrower’s right, title and interest in, to and under the following:


1.           All machinery, apparatus, goods, equipment, materials, fittings,
fixtures, chattels, and tangible personal property, and all appurtenances and
additions thereto and betterments, renewals, substitutions, and replacements
thereof, owned by Borrower, wherever situate, and now or hereafter located on,
attached to, contained in, or used or usable solely in connection with the real
property described in Exhibit A attached hereto and incorporated herein (the
“Land”) or used solely or primarily in connection with the Properties (as
defined in the Loan Agreement), and all improvements located thereon (the
“Improvements”) or placed on any part thereof, though not attached thereto,
including all screens, awnings, shades, blinds, curtains, draperies, carpets,
rugs, furniture and furnishings, heating, electrical, lighting, plumbing,
ventilating, air-conditioning, refrigerating, incinerating and/or compacting
plants, systems, fixtures and equipment, elevators, hoists, stoves, ranges,
vacuum and other cleaning systems, call systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials, motors, machinery,
pipes, ducts, conduits, dynamos, engines, compressors, generators, boilers,
stokers, furnaces, pumps, tanks, appliances, equipment, fittings, and fixtures.


2.           All funds, accounts, deposits, instruments, documents, contract
rights, general intangibles, notes, and chattel paper arising from or by virtue
of any transaction related to the Land, the Improvements, or any of the personal
property described in this Exhibit B.


3.           All permits, licenses, franchises, certificates, and other rights
and privileges now held or hereafter acquired by Borrower in connection with the
Land, the Improvements, or any of the personal property described in this
Exhibit B.


4.           All right, title, and interest of Borrower in and to the name and
style by which the Land and/or the Improvements is known, including trademarks
and trade names relating thereto, but excluding ownership of the trademarks of
Mack-Cali Realty Corporation and excluding ownership of the name “Mack-Cali”,
the name “Mack” and the name “Cali”, but including the right to continue the use
of the name “Mack-Cali” in the name “Mack-Cali Centre III” for not more than
nine (9) months after completion of a foreclosure of the entire collateral or a
deed in lieu thereof, and provided further that in the event that Borrower
believes that Lender has breached the foregoing condition, Borrower shall
deliver written notice to Lender specifying the nature of such breach and Lender
shall thereafter have 60 days in which to cure such alleged breach.


5.           All right, title, and interest of Borrower in, to, and under all
plans, specifications, maps, surveys, reports, permits, licenses, architectural,
engineering and construction contracts, books of account, insurance policies,
and other documents of whatever kind or character, relating to the use,
construction upon, occupancy, leasing, sale, or operation of the Land and/or the
Improvements.


6.           All interests, estates, or other claims or demands, in law and in
equity, which Borrower now has or may hereafter acquire in the Land, the
Improvements, or the personal property described in this Exhibit B.


7.           All right, title, and interest owned by Borrower in and to all
options to purchase or lease the Land, the Improvements, or any other personal
property described in this Exhibit B, or any portion thereof or interest
therein, and in and to any greater estate in the Land, the Improvements, or any
of the personal property described in this Exhibit B.
 
 
 
54

--------------------------------------------------------------------------------

 
 

 
8.           All of the estate, interest, right, title, other claim or demand,
both in law and in equity, including claims or demands with respect to the
proceeds of insurance relating thereto, which Borrower now has or may hereafter
acquire in the Land, the Improvements, or any of the personal property described
in this Exhibit B, or any portion thereof or interest therein, and any and all
awards made for the taking by eminent domain, or by any proceeding or purchase
in lieu thereof, of the whole or any part of such property, including without
limitation, any award resulting from a change of any streets (whether as to
grade, access, or otherwise) and any award for severance damages.


9.           All right, title, and interest of Borrower in and to all contracts,
permits, certificates, licenses, approvals, utility deposits, utility capacity,
and utility rights issued, granted, agreed upon, or otherwise provided by any
governmental or private authority, person or entity relating to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements, including all of Borrower’s rights and
privileges hereto or hereafter otherwise arising in connection with or
pertaining to the Land and/or the Improvements, including, without limiting the
generality of the foregoing, all water and/or sewer capacity, all water, sewer
and/or other utility deposits or prepaid fees, and/or all water and/or sewer
and/or other utility tap rights or other utility rights, any right or privilege
of Borrower under any loan commitment, lease, contract, declaration of
covenants, restrictions and easements or like instrument, developer’s agreement,
or other agreement with any third party pertaining to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements.


AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING PERSONAL PROPERTY DESCRIBED IN
THIS EXHIBIT B.


A PORTION OF THE ABOVE DESCRIBED GOODS ARE OR ARE TO BE AFFIXED TO THE REAL
PROPERTY DESCRIBED IN EXHIBIT A.


BORROWER IS THE RECORD TITLE HOLDER AND OWNER OF THE REAL PROPERTY DESCRIBED IN
EXHIBIT A.


ALL TERMS USED IN THIS EXHIBIT B (AND NOT OTHERWISE DEFINED IN THIS EXHIBIT B)
SHALL HAVE THE MEANING, IF ANY, ASCRIBED TO SUCH TERM UNDER THE UNIFORM
COMMERCIAL CODE AS ADOPTED AND IN FORCE IN THE JURISDICTION IN WHICH THIS
FINANCING STATEMENT HAS BEEN FILED/ RECORDED (THE “U.C.C.”).


WITH RESPECT TO ANY FINANCING STATEMENT TO WHICH THIS EXHIBIT B IS ATTACHED, THE
TERM “BORROWER” SHALL MEAN “DEBTOR” AS SUCH TERM IS DEFINED IN THE CODE.

 
55

--------------------------------------------------------------------------------

 

Exhibit C


PERMITTED ENCUMBRANCES


Those items set forth in Schedule B, Section 2, of that certain Commitment for
Title Insurance issued by First American Title Insurance Company, Commitment
No. TS-19605D-FA, as endorsed and marked (or issued as a “pro forma” policy) in
connection with the making of the Loan evidenced by the Note and the recording
of this Instrument.



 
56

--------------------------------------------------------------------------------

 

Exhibit D


LIST OF MAJOR TENANTS


I.
Any Tenant whose premises are larger than 50,000 rentable square feet; and



II.
The following Tenants, their successors, assigns and replacements: New Cingular
Wireless PCS, LLC and Morgan Stanley Smith Barney Financing LLC.






 
57

--------------------------------------------------------------------------------

 
